 659301 NLRB No. 90ESTES NURSING FACILITY-OAK KNOLL1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.We agree with the judge that Wright Line, 251 NLRB 1083 (1980), is appli-cable to the discharges of the eight nursing assistants. We also agree with his
ultimate determination that the discharges violated the Act. We find, however,
that his description of the Wright Line analysis is only partially accurate. Thejudge correctly found that the General Counsel must establish, and did estab-
lish, a prima facie case by showing that protected concerted activity was a mo-
tivating factor in the discharge of the eight nursing assistants. The judge then
should have found that the Respondent had to rebut the prima facie case by
proving that it would have discharged them even in the absence of their pro-
tected concerted activities. For the numerous reasons stated by the judge, we
find that the Respondent failed to prove that it would have discharged them
for the missing call-light bulbs even if they had not been perceived as union
proponents. We thus agree with the judge's finding that the discharges were
unlawful.We also note that the judge found that employees Jessica Hand and MattieSanders ``expressed union sentiments at company meetings'' and ``were vocal
during the company's antiunion meetings and complained of basic wage, vaca-
tion and other benefit discrepancies.'' Our review of the record does not dis-
close that they were vocal at company meetings, but this does not alter our
decision. The record shows that they were perceived as being prounion by Ad-
ministrator Jack Barnes, who effectuated their discharge.1All dates herein are in 1988 unless otherwise specified.Northport Health Services, Inc. d/b/a Estes NursingFacility-Oak Knoll and United Steelworkers ofAmerica, AFL±CIO and Donna Beverly. Cases10±CA±23146, 10±RC±13604, and 10±CA±23222February 12, 1991DECISION, ORDER, AND DIRECTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn December 29, 1989, Administrative Law JudgeRobert A. Gritta issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Northport Health Services,
Inc. d/b/a Estes Nursing Facility-Oak Knoll, Bir-
mingham, Alabama, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.ITISFURTHERORDERED
that Case 10±RC±13604 besevered and remanded to the Regional Director for Re-
gion 10 for further proceedings.DIRECTIONIt is directed that the Regional Director for Region10 shall, pursuant to the Board's Rules and Regula-
tions, within 10 days from the date of this Order, openand count the ballots of Ruby Norris, Mary Moore,Cathy Gulley, Jessie Warren, Bessie Sanders, Mary
Presswood, Mattie Sanders, Jessica Hand, and the
yardman, and shall thereafter prepare and cause to be
served on the parties a revised tally of ballots and
issue an appropriate certification.J. Howard Trimble, Esq., for the General Counsel.Fredric Ingram, Esq. (Burr & Forman), of Birmingham,Alabama, for the Respondent.Ms. Buddie Watson King, of Birmingham, Alabama, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEROBERTA. GRITTA, Administrative Law Judge. This casewas tried before me on May 19 and 20, 1988, in Bir-
mingham, Alabama, based on charges filed by Donna Bev-
erly and United Steelworkers of America (individual and the
Union, respectively) on January 26 and February 24, 1988,
and a consolidated complaint issued by the Regional Director
for Region 10 of the National Labor Relations Board on
April 1, 1988.1The complaint alleged that Northport HealthServices, Inc. (Respondent) violated Section 8(a)(1) and (3)
of the Act by interrogating, threatening, and discharging em-
ployees because they engaged in union activities. Respond-
ent's timely answer denied the commission of any unfair
labor practices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce
evidence, and to argue orally. Briefs were submitted by the
General Counsel and Respondent. Both briefs were duly con-
sidered.On the entire record in this case and from my observationof the witnesses and their demeanor on the witness stand,
and on substantive, reliable evidence considered along with
the consistency and inherent probability of testimony, I make
the followingFINDINGSOF
FACTI. JURISDICTIONANDSTATUSOFLABOR
ORGANIZATIONÐPRELIMINARYCONCLUSIONSOFLAW
The compliant alleges, Respondent admits, and I find thatNorthport Health Services, Inc. d/b/a Estes Nursing Facility-
Oak Knoll is an Alabama corporation engaged in the oper-
ation of a nursing home facility in Birmingham, Alabama.
Jurisdiction is not in issue. Northport Health Services, Inc.
d/b/a Estes Nursing Facility-Oak Knoll, in the past 12
months, in the course and conduct of its business operations
derived gross revenue in excess of $100,000 and purchased
and received at its Birmingham, Alabama facility goods and
materials valued in excess of $10,000 directly from suppliers
located outside the State of Alabama. I conclude and find
that Northport Health Services, Inc. d/b/a Estes Nursing Fa-
cility-Oak Knoll is an employer engaged in commerce and
in operations affecting commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The substance of the above is based on uncontroverted testimony andrecord exhibits.The complaint alleges, Respondent admits, and I concludeand find that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. OVERVIEWNorthport Health Services, Inc. is composed of 16 nursingfacilities. Four of the facilities are in the immediate Bir-
mingham area and styled: Civic Center, Northway, South and
Oak Knoll. Ross M. Taylor, regional administrator of the
Birmingham area facilities offices at the Civic Center and he
administers that facility. The Civic Center facility houses a
central laundry which supplies all four homes in the Bir-
mingham area with laundry service.The corporate offices are located in the Northport facilityat Northport, Alabama. Northport also houses a central phar-
macy which supplies drugs and medicines to each facility in
the group. Albeit each of the individual facilities in the
Northport group keeps individual time records for its em-
ployees, the actual accounting and making of all payrolls is
handled by the corporate office. Likewise the individual
home's clerical staff handles billing for parts A & B of
medicare and the State medicaid, however, the corporate of-
fice processes and collects all accounts receivable.A representation election was held on February 4, 1988,which resulted in 10 determinative challenged ballots. The
resolution of those challenges is in part to be decided by the
unfair labor practice charges filed herein.The parties stipulated that Ruby Ann Williams, house-keeping supervisor and a subject of the General Counsel's
trial amendment to paragraph 7 of the complaint, is a super-
visor within the meaning of Section 2(11) of the Act.2III. ALLEGEDUNFAIRLABORPRACTICES
Jack D. Barnes Jr. testified he is the administrator of thefacility. This facility is one of 16 owned by the parent,
Northport Health Services. Four of the facilities are in Bir-
mingham. Barnes reports to Regional Director Ross Taylor
who in turn reports to James Turnipseed, vice president of
operations. President Norman Estes is also owner and over-sees the entire operations. None of the facilities are union-
ized.At a Christmas party in 1987 Barnes gave a motivationalspeech and expressed concern about the employees' attitudes
as it relates to quality care for the patients. Barnes has heard
from a source that state inspections were to be more strin-
gent. Barnes neither expressed concern for the union cam-
paign nor did he think about the union campaign. The facil-
ity did however campaign against the Union in numerous
meetings, individual and group, leaflets, and other written
materials. Supervisors were instructed to report employees'
responses about the Union to Barnes. Meetings were at least
each week and frequently daily. Barnes met with all the em-
ployees in the bargaining unit many times except for the sec-
ond floor nursing assistants with whom he only met one
time. Barnes after making a presentation to employee groups
would judge the receptiveness of the group to the Company's
views and thereby schedule further meetings. He decided not
to include the second floor nursing assistants in additional
meetings.Barnes also testified that he thought Taylor, Turnipseed,and Estes held some meetings for second floor personnel. He
was not sure, however, if the nursing assistants attended
those meetings. Barnes stated that the groups were selected
at random with no plan to exclude the day-shift second floor
nursing assistants. The meetings were geared for employee
participation and many employees voiced complaints about
low pay, vacation benefits, and vacation scheduling, cost of
insurance, and unpaid workmen's compensation claims which
resulted in garnishment of the employees. Barnes denied that
in any meetings he threatened loss of jobs if the Union came
in. He also denied saying wages would be cut to the min-
imum wage. Barnes did tell employees that as a result of col-
lective bargaining wages could either go up or down.With regard to the union campaign in September, Barnesdenied seeing employees with union handbills on the porch
of the home or going outside to the porch while the
handbilling was in progress. He was aware of the handbilling
because either Holmes or Sullivan reported the circumstances
to him.Several employees, Eutsey, Bell, and Mae Ferguson actedas union observers at the election and are still employed at
this facility.In 1987 Phyllis Jacquemin was director of nursing. OnJanuary 1, 1988, Sue Jones replaced Jacquemin. Until the
state inspection, January 19±21, 1988, Sandra Hunter, a LPN,
functioned as the charge nurse on several shifts. As charge
nurse she has the responsibility of medications and making
sure the nurses assistants perform their jobs properly.The state inspection team consisted of three registerednurses. Each registered nurse was responsible for one of
three specific areas of the home, physical plant and dietary,
nursing, and pharmacy.Barnes had participated in two prior state inspections andwas familiar with the procedures. The State categorizes defi-
ciencies found in inspections under three headings which are
cumulatively interrelated: Conditions, which are major and
must be corrected first; Standards, which are measured
against accepted medical practices or mandated procedures
by the State; Elements which basically covers the lesser prac-
tices or procedures that may be violated. In all inspections
several deficiencies in a Standard can be cited as a condition
violation and several deficiencies in Elements can be cited as
a Standard violation. Call-lights deficiencies are Elements
within the State's procedures. Barnes when asked why the
State's inspection report did not list any missing call-light
bulbs stated that it was not unusual for the inspectors to not
list all of what is a multiple infraction. Barnes added that the
state inspectors did not find that patient Maddox's medical
charts were missing, but the State would have included the
omission in the inspection report if they had been found
missing.Tuesday, the first day of the inspection, Vickery reportedto Barnes that bulbs were missing in: No. 41, Norris' room;
45, 47, and 48, Presswood's rooms; 50, Gulley's rooms and
57 and 58. Vickery told Barnes that he replaced all the bulbs.
Wednesday, the second day of the inspection no bulbs were
missing. Thursday, the final day of the inspection, Vickery
reported bulbs missing in rooms 45, 47, 48, 49, and 50 on
the west wing, Gulley's section. Gulley was out sick. Jessica
Hand and Mattie Sanders, in addition to their own duties,
covered Gulley's rooms and patients. Barnes checked the 661ESTES NURSING FACILITY-OAK KNOLL3A sample call-light was supplied by Respondent for use during the trial.After several witnesses were asked to remove the bulb and could not, it was
revealed that the bulb was glued to the cord.maintenance log to see if any entries of missing bulbs hadbeen made but found none. He also solicited the aid of Dr.
Woodruff to attempt to get more information from patient
Marshall on the burned call-light bulb reported by house-
keeper Bridges. Marshall was incoherent and not helpful.
Later that afternoon Barnes spoke to Moore, Warren, Norris,
and Sanders about the missing bulbs. He asked each of them:
``Do you know anything? Did you do it? Would you tell if
you knew?'' None of the four knew anything and all werewilling to tell if they knew anything. Barnes said they were
cooperative. He also spoke with LPN Hunter, but she did not
know anything. Barnes reported to Taylor that he suspected
the missing bulbs were sabotage. He, Taylor, and Turnipseed
agreed to meet the next day to discuss the situation. Friday
morning Vickery reported a call-light bulb missing in room
50 again. Barnes assembled all employees from both floors
into two groups and he, Taylor, and Turnipseed met sepa-
rately with each group. They solicited any information from
any employee concerning the missing call-light bulbs. None
of the employees in either group meeting had any knowledge
of the missing bulbs. Later Barnes, Taylor, and Turnipseed
divided the second floor nursing assistants and spoke individ-
ually to them. Each recorded the substance of the interview.
Barnes spoke to Hand, Moore, Warren, and Norris. Taylor
spoke to Gulley and Turnipseed spoke to B. Sanders, Bell,
and Presswood. Barnes later spoke to M. Sanders by phone.
Of those nursing assistants Barnes interviewed, only Hand
was aware that any bulbs were missing. She had noticed the
bulbs were removed from four cords when she was making
the beds. She saw Vickery up and down the hall and she fig-
ured he was fixing the bulbs. Hand laid the bulb-less cord
across the top of each bed. Barnes asked her if she reported
the missing bulbs and she said, ``No,'' because she thought
Vickery was in the process of fixing them. Barnes also asked
each nursing assistant if they knew anything about the pre-
viously missing patient records. None of the employees of-
fered any information. Barnes stated he also interviewed
nursing assistants on the first floor about the missing bulbs
without success. However, Barnes only recorded the re-
sponses of the second floor nursing assistants. No one inter-
viewed any second-shift or third-shift employees.Barnes, Taylor, and Turnipseed met to compare findingsof the interviews. The three concluded that the removal of
the bulbs by an employee or employees was deliberate. Their
conclusion was based on the sheer number (13) of bulbs, the
short period of time, one room had a bulb missing three
times, patient Marshall's claim that her bulb was burned off,
and the fact that none of the bulbs were found. Notwith-
standing they could not determine what time, day or night,
that any bulbs were removed from their cords or the fact that
the call-light was associated with a bed not occupied by a
patient, the three managers chose the second floor day-shift
nursing assistants as the culprits. They did so because none
of them had filed any report that bulbs were missing on their
shift between 9 and 10 a.m. They concluded that a stand
must be taken for the home and the patients by terminating
some employees. Termination was chosen as a strong deci-
sion to make sure every employee realized that management
was not going to tolerate that kind of activity in the nursing
facility. Patients lives were in jeopardy and the decision to
discharge employees was made to protect the lives of the pa-
tients. Union sentiment of the employees was not considered,it was simply a patient-quality decision. There were no priordisciplines or discharges of employees relating to missing
call-light bulbs as far as Barnes knew, however, he did not
review any personnel records as part of the investigation.Barnes, in response to why only the day-shift second floornursing assistants were terminated, responded: they did not
terminate dietary employees because they do not work on the
halls; they did not terminate any first floor employees be-
cause no bulbs were missing on the first floor; they did not
terminate any housekeeping employees because they were
cooperative, and the responsibility for the bulbs rest with the
nursing assistants. Barnes added that the nursing assistant on
the east wing day-shift second floor was selected for termi-
nation because a bulb was missing in her room No. 41.Barnes used on-call relief people and full-time peopleworking double shifts until he could begin hiring replace-
ments, Monday, January 25. Within 2 weeks the second floor
day shift was manned by replacements.Following the state inspection disclosing many discrep-ancies in patient care Barnes held Hunter accountable for the
poor showing. During the last week in January Hunter re-
signed.The nursing home has an east wing and west wing of pa-tients' rooms on two floors with special care rooms in each
of the four wings. Most ambulatory patients are housed on
the first floor. Patients needing constant nursing care are
housed on the second floor. Of the 50 patients on the second
floor, about half are bedridden and half can service them-
selves in the dining room and bathroom.All patient rooms are required to have a call-light switchand cord. About 75 percent of the call-lights are of the air
bulb variety and 25 percent are the newer models with a but-
ton encased in a plastic switch. The call-light when used by
a patient energizes a light at the nurses station and also a
light above the patients room door in the hallway. In addition
to the need for nursing, patients use the call-lights for drinks,
snacks, cigarettes, or anything else they want served to them.
On occasion prior to the state inspection bulbs have been dis-
connected from the tube or damaged in some way, but no
call-light apparatus has been totally missing.3Frequently abulb is clamped to a bedrail in the lower position and when
the rail is raised the bulb is disconnected without being no-
ticed. Since the state inspection and the discharges Barnes is
not aware of any instances of missing or disconnected call-
lights. At all times the nursing assistants are responsible for
the condition of call-lights. If a call-light needs repair or re-
placement, the nursing assistant should make an entry in the
maintenance log at the nurses station. The maintenance man
checks the log at least once or twice daily for items needing
attention. Housekeeping employees have no responsibility for
patient call-lights. All call-lights plug into the wall and a
simple tug removes them. Barnes denied any past reports to
him that patients have removed bulbs and denied ever seeing
patients with the call-lights in the hall or wearing them
around their waist like a belt. Barnes recalled one situation
where a call-light was inoperative and could not be imme-
diately repaired. A part had to be ordered. The patient was
bedridden and in a semiprivate room. Barnes relied on the
patients' roommate and periodic checks at least every hour 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
by the nursing assistant to supplement the inoperative call-light for the time period awaiting an interim repair. The sec-
ond floor has five or six semiprivate rooms located approxi-mate to the nursing station which is centered between the
wings. Many of the patients housed on the second floor are
infirm to the extent that they physically cannot operate a call
light, however, the state does require that each patient have
one.A typical day on the second floor begins with a wake upand cleanup of patients' face and body in preparation for
feeding. Bathing and whirlpooling patients is done on a
schedule less than daily and usually later in the day. If a pa-
tients' bed needs cleaning, the housekeeping crew does it. A
bed only requiring to be made up is done by the nursing as-
sistant. The medications are administered only by licensed
nurses who begin their rounds at 7 a.m. Bed patients are fed
in their rooms by nursing assistants and other patients eat in
the dining room. In addition to these employees mentioned
above the maintenance employees, supervisors, other parties,
and visitors have occasion to visit the patients' rooms. Not
all patients are bathed or whirlpooled on the day shift. Some
patients are scheduled for the second-shift bath and whirl-
pool. Barnes does not have an assistant administrator, but he
does have a receptionist, Doris Sullivan, whose office is next
to his at the front of the facility.On February 10 Supervisor Williams reported to Barnesthat Beverly was not cleaning bedsprings and when she
asked if Beverly intended to lift the mattress and clean the
springs Beverly replied that she would not because the lifting
hurt her back. Williams told Barnes that Beverly was refus-
ing to perform a job duty.Barnes told Williams to summon Beverly. Barnes askedBeverly if there was a problem. Beverly said the problem
was lifting the mattress and cleaning because it hurts her
back. Barnes asked Beverly why she was not lifting the mat-
tress to clean the bedsprings. Beverly said it hurt her back,
she was not able to do it, and she was not going to do it.
Barnes asked her if she hurt her back before she came to
Oak Knoll or hurt her back while working at the home. Bev-
erly said she did not hurt her back either before or during
her employment at Oak Knoll. Beverly added that she was
glad to do all the cleaning required except the bedsprings.
Barnes told her that part of the job requirement was to clean
bedsprings. Beverly told Barnes she understood it was part
of the job requirement but she was not able to do it. Barnes
asked Beverly if she was refusing to do that particular job
assignment and Beverly replied that she was refusing be-
cause she was not able to do it. Barnes said if she could not
fulfill her job duties then she was resigning employment.
Beverly responded that she was not resigning because she
could do all the work except cleaning the bedsprings under
the mattress. Barnes stated, ``You are required to do it;
you're not able to do it; you're not going to do it,'' and
asked, ``Are you going to resign.'' Beverly said, ``Yes, I'm
going to resign because I'm unable to lift the mattress and
clean the springs.'' Williams said nothing and the meeting
ended with Beverly escorted from the premises.Elizabeth Bridges testified that she worked approximately9 years in the housekeeping department and was supervised
by Ruby Williams. Bridges was aware of the union campaign
in late 1987 and voted in the election in February 1988.
Bridges was working during the state inspection of the facil-ity in January 1988. Bridges had no prior knowledge of call-light bulbs missing during the inspection, but on Thursday,
the last day of the 3-day inspection, Williams alerted her to
double check for missing bulbs explaining that the day be-
fore several were missing. Bridges did find bulbs missing
from patients, Gilliland, Debardelaben, Ingram, and Mar-
shall's rooms. Bridges reported a particular call-light appa-
ratus to Williams in the presence of maintenance man
Vickery. The three proceeded to patient Marshall's room.
The bulb was missing and the end of the rubber card was
somewhat gummy prompting Vickery to say it appeared the
cord was burned with a cigarette. Marshall stated that the la-
dies (nurses) had burned that bulb. Bridges continued clean-
ing the room and on opening the closet a call-light bulb,
gummy on its connecting end, rolled out onto the floor.
Bridges picked it up and took it to Williams explaining it
was found in Marshall's closet. Generally, Bridges had no
cause to check any call-light bulbs but on occasion she
would notice a call-light tied to the side rail when she was
cleaning the bed.On one occasion a week or so after the inspection, Wil-liams told Bridges that call-light bulbs were still missing in
patients' rooms, particularly patient Gilliland's room. Both
went to Gilliland's room where Williams stated that she did
not think the patients were removing the bulbs. Bridges sug-
gested they put the bulb in place and asked Gilliland if she
can get it off. Williams attached the bulb and asked Gilliland
if she could remove it. Gilliland immediately removed it and
handed it to Williams who then explained to Gilliland that
the bulbs were there for patients to call the nurse and should
not be removed. Gilliland told Williams to shut up. Bridges
stated that bulbs are not always easy to remove. Some have
been in place longer, like Gilliland's, and can be easily re-
moved. Bridges agreed that the missing bulbs during the in-
spection were a strange occurrence that she could not recall
happening before.Shortly after the second floor nurses assistants were dis-charged management scheduled a meeting with employees in
the breakroom. Barnes, Turnipseed, and Estes were present.
Estes told the group why the nurses assistants had been dis-
charged and asked what the group thought about it. The
grouped employees told Estes the discharges were unfair be-
cause not all the eight were guilty. Estes said he discharged
all the eight because no one would tell who did it. Estes
added that he would give all the nurses assistants a chance
to come back to work by taking a polygraph test. If the test
showed they were innocent they could have their jobs back
with pay for the time they were off.Within the week after the discharges Bridges was sum-moned to Williams' office by Barnes. Lawyer Richard Freese
was present with Turnipseed and Barnes. Freese told Bridges
he wanted to talk to her about the missing call-light bulbs
and wanted to take a statement from her concerning the call-
lights. Bridges did not recall Freese stating that her response
was voluntary but she would not say that Freese did not.
Bridges gave the requested statement and signed it after
Freese read the statement to her. Bridges also signed a typed
acknowledgment that the statement was voluntary and she
would suffer no reprisals as a result of her interview. Bridges
can read and write, but she did not have her reading glasses
with her in the office.Before the election Estes spoke to Bridges about the up-coming vote. Bridges had previously told Estes that she sup- 663ESTES NURSING FACILITY-OAK KNOLLported the Company in the campaign. Estes said, ``Well, Ms.Bridges you've been here longer than any of the other house-
keepers. I'm quite sure you can convince housekeepers to
vote no for the Union.'' Bridges told Estes she would do so
and Estes asked her, ``What do you think about a union.''
Bridges told Estes her husband was military and did not need
a union and Estes responded that he was sure of that. As
Bridges prepared to leave Estes stated, ``Well, Ms. Bridges,
I think we've got all the housekeepers. I am concerned about
Ms. Beverly and Mr. Askew that they may vote for the
Union.'' Estes then asked Bridges to represent the Company
at the election and she agreed to do so. After Bridges had
left the office Cassandra Holmes, an eligible voter, who
works in Barnes office, asked to talk to Bridges. Holmes said
she was curious but Bridges did not have to answer unless
she wanted to. The two went to the breakroom. Holmes said
she was surprised that Bridges was going to represent the
Company. Bridges asked why and Holmes said she did not
really know, she was just surprised. Bridges asked if it was
because Holmes had seen her at union meetings and Holmes
said, no, that was not the reason. Bridges told Holmes that
she went to union meetings or any other meetings to see
what is going on so she can make her own decision. Holmes
replied that she had decided when they started talking about
taking money out of her paycheck.Gloria Jackson Bell testified she has been a nurses assist-ant approximately 2 years. At the time of the inspection she
was assigned to the first floor but did not work during the
inspection. She presently works the second floor. The day of
the discharges all employees on the first floor were called to
a morning meeting. Barnes told the employees there had
been sabotage in the nursing home and some employees
would not be working by the end of the day. He added that
as time went on more people would be discharged.Bell had a second meeting on January 22 with an un-known tall man with dark hair. The apparent sabotage was
discussed and the man asked Bell what her feelings were
about the Union. Bell said her feelings were personal and she
had not said one way or another whether she was for or
against the Union. The man said $20 would be deducted
from our paychecks for union dues but he did not say how
often. The man also told Bell that she and other employees
were under suspicion of patient neglect because of the inci-
dents surrounding the people discharged.Before the inspection Bell only noticed one call-light bulbthat was damaged and it was repaired with black tape. Withthe tape applied the bulb was operable.After the inspection and the call-light bulb incidents, Bellbegan checking the call-lights in all her rooms to make sure
they all operated. On January 25, 1988, after she had
checked a particular patient's room and all was well Bell saw
Williams and Vickery enter the room. Williams and Vickery
only stayed a short while then left. Bell went back in the
room and found the call-light bulb split at the seam and it
was inoperable. Bell reported the damaged bulb to Williams
and Williams said she would have it taken care of.Sometime after the discharges Bell was transferred to thesecond floor where she worked with several on-call relief
personnel and one transferred second-shift full-time nurses
assistant.While Bell was on the witness stand the parties stipulatedthat the tall dark haired man she met with was James
Turnipseed.Bell made a habit of recording dates that incidents oc-curred which she felt were important. She did not record the
entire substance of any incident.Cathy S. Gulley testified she worked at the nursing facilityfor 11 years. She began as a housekeeper and a year later
became a nurses assistant on the second floor. Gulley re-
ceived a union leaflet the first day that the union people
made a distribution at the entrance road between shifts. Later
Barnes and Taylor assembled all the employees to discuss
the upcoming election. Barnes told the employees he did not
know they wanted a secret union.A Christmas party was held December 15, 1987, in thedining room on the first floor. Barnes used the occasion to
remind employees that everyone must work together to pass
the upcoming state inspection. Gulley asked Barnes what
made him think the facility was not going to pass the inspec-
tion since in past years they always had. Barnes replied that
the employees' attitudes and the fact that employees were not
talking to each other caused him concern. Gulley told
Barnes, ``We should have an attitude, when we come in in
the morning time and didn't have anything to work with,
have to wait until 10 o'clock sometime before we could start
working; didn't have anything to bathe the patient with,
that's enough to give you an attitude, but we still tried to do
the best we could.''In mid-January Barnes and Taylor met with employees inthe second floor dining room. Barnes told the group that be-
cause there was some bad people he had to send names and
addresses of employees to the union. Gulley objected to her
name and address being supplied to the Union. She stated
that she did not want to wake up the next morning with a
flat tire. Gulley told Barnes that her husband said the Union
was the best thing that ever happened to him. Barnes told
the group that if the Union came in they could no longer
come to him and talk to him like they were doing now.
Whatever problem an employee had would have to be dis-
cussed with the Union. Barnes said each employee would
have to pay $20 a month union dues. Gulley stated that $20
a month dues would mean the employees are making $10 an
hour. Gulley knew from her husband that union dues are
based on an employee's hourly rate.Later Estes and Taylor met with the second floor nursingassistants in the breakroom. Estes was reading to the employ-
ees from a little book. Several employees, including Gulley,
questioned the fairness of the present benefits. Gulley com-
plained that a new employee with 1 year's work was receiv-
ing the same vacation as she and that same new employee
who did not have her 11 years' experience with patients was
making about the same wage. Gulley remarked that because
she worked with the more difficult patients because of her
experience she should also be making $5 an hour. Estes re-
plied that the facility was the highest paying nursing home
there was in the area. All the employees had a worksheet
which outlined benefits employees were to receive based
upon time in service and each was questioning Estes about
benefits the employees were not presently receiving.After the inspection the nursing assistants were talked toindividually. Gulley spoke with Taylor in Jones' office. Tay-
lor told Gulley that before the day was over some employees 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
would be dismissed because no one would come forward andtell what had happened. Taylor then asked if she would tell
management about the missing bulbs if she knew anything.Gulley replied that she had put 11 hard years at the facility
and if she saw a person doing such a thing she would not
jeopardize those years for anyone. Taylor told Gulley that on
January 21 a call-light bulb was missing in 50-B, patient
Beasley's room. Gulley told Taylor she did not work January
21 and should not be responsible for what happens when she
is not there. Jackie Miller worked in Gulley's place January
21 and was still working after Gulley's employment ceased.
Taylor remarked that the employees did not seem to be try-
ing to pass the state inspection. Gulley said she did chores
outside her duties, such as cleaning closets, furniture, and
floors because she knew from past experience in inspections,
what the State looked for. Gulley also alerted the house-
keepers to what she saw the inspectors emphasizing in their
rounds. Taylor commented that 3 years ago he highly re-
spected the nursing assistants but now he did not trust any-
one at the facility. Gulley said she was sorry he felt that way
and had no respect for the employees now. Taylor told
Gulley that a determination of what to do about the call-light
situation would be made at 3 o'clock and the interview
ended.In mid-January Sue Jones, director of nursing, came intoroom 50 while Gulley was servicing patient Shapiro. Jones
asked her what she thought about the Union. Gulley asked
Jones what she meant. Jones said, ``Well, if y'all need a
raise or anything y'all need to go and talk to Mr. Barnes.''
Gulley told Jones it would not do any good because every
time a raise is mentioned Barnes says this is the highest paid
nursing home here. Jones then asked Gulley whether certain
other employees were prounion. Gulley told Jones she did
not know who was for or against the Union.The housekeeping employees on second floor were inmeetings with management every other day, but the second
floor nursing assistants were only called to two meetings.
Gulley did not know anything about the missing call-light
bulbs and only one of her rooms was reported to have a
missing bulb. She was not personally aware that a bulb was
missing from her room.Barnes called all but two of the nurses assistants to the of-fice. He told Mason and Parnell to stay on duty because he
did not want to see them. Barnes told the employees assem-
bled in the office that management had come to a decision
on what to tell the State about the ``sabotage'' and
endangerment of patients' lives. The decision was to dis-
charge the second floor nurses assistants. Gulley told Barnes
that she would sleep well that night because she was not
guilty of anything.After the employees were discharged management had ameeting and King, Gulley's sister-in-law, was given a letter
which was also mailed to the discharged employees. King
gave the letter to Gulley who had not received one in the
mail because she had changed her home address. Gulley read
the letter and was enthused because she was ready to return
to work. Pursuant to the letter's instructions she made an ap-
pointment for the polygraph test. On reflection Gulley
changed her mind and canceled the test. She was not guilty
of anything and felt the test should have been given before
all the employees were discharged.Jessica Hand testified she started her employment as anurses assistant in November 1987 on the day shift second
floor. During this November, about midmonth, she was bath-
ing a patient in the room and Jones, nursing supervisor, came
into the room. Jones said she had heard about the Union and
asked Hand if she planned on joining the Union. Hand re-
plied she did not. Jones stated that the Union was not going
to do anything for employees and added that Jones worked
at Lloyd Nolan for 5 years and had not gotten a raise.During the 3-day inspection Hand only worked 1 day,Thursday, starting at 7 a.m. First thing that morning about
7:10 a.m. she noticed the bulbs missing in three patients'
rooms. She did not report it because Vickery was in and out
of all the rooms fixing things and she assumed he was re-
placing the bulbs. Williams' housekeeping supervisor, about
8:45 a.m., asked Hand if she knew the bulbs were missing
and whether she reported it. Hand told her she thought
Vickery was doing the replacement already. Williams told
Hand that if the missing bulb is not reported the state inspec-
tors will write up housekeeping for the omission. On Friday
Barnes called Hand to his office. Barnes asked her if she
knew about the several call-light bulbs missing and she re-
plied, yes. Hand said she made the beds and tied the cord
to the railing like she always does. He asked Hand why she
did not report them and she told him Vickery was working
the floor during the inspection and she thought he was re-
placing them. Barnes then asked Hand if she removed the
bulbs and she said, no. Barnes asked if she knew who did
it. Hand said, no. Barnes also asked Hand if she did know
who had done it would she tell him. Hand said she would.
Barnes then said he was going to discharge some of the
nurses assistants that afternoon. Hand said he was wrong be-
cause those accused had not done anything. Barnes replied
that he was sorry but the good would have to suffer with the
bad.Hand had 10 years' experience as a family care specialistwith the Children's Aid Society where she dealt with patients
as she did in the nursing home.At Oak Knoll the standing instructions to nurses assistantswere to log anything in a patient's room that is not working
properly. However, in Hand's 15 months of employment she
had no occasion to log any entries because nothing had hap-
pened to any of her rooms.Mary Janice Moore testified she worked as a nurses assist-ant for 7 years on day shift second floor. Moore recalled that
the union campaign involved union meetings of employees.
She attended the meetings and solicited other employees to
sign union cards. One such employee was Betty Blue.Moore attended the Christmas party in December 1987.Barnes spoke to the employees about the upcoming inspec-
tion. He said he hoped what happened at Riverchase Nursing
Home did not happen here. Moore asked Barnes what hap-
pened and he said the employees failed in their attitude.
Moore was worried about Barnes because she thought he was
upset about the coming inspection. She later thought he was
upset because the union campaign would be in progress dur-
ing the inspection.Moore worked the second and third day (Wednesday,Thursday) of the inspection. Bessie Sanders was her relief on
Tuesday. There were no call-lights missing in Moore's rooms
on Wednesday or Thursday but she was told that on Tuesday
her room, 36A, had a bulb missing, however no patient was 665ESTES NURSING FACILITY-OAK KNOLLin that bed on Tuesday. The patient had previously beenmoved to isolation for an indefinite time.Thursday afternoon Barnes told Moore he needed her help.She was on the way to a patient's room to make the bed and
suggested to Barnes that they could talk there. Barnes told
Moore that something had to be done about the sabotaging
in the building. Barnes said, ``If they don't like me, they
shouldn't take it out on the old people around here.'' Moore
asked what he was talking about. Barnes stated that a patient
had said two ladies in white burned a call-light bulb off its
cord. Moore said she did not know anything about it. Barnes
said he wished Moore could help him but Moore said she
could not because she did not know anything. Barnes also
said pages were missing from patient's charts. Moore asked
which patients and Barnes said, Maddox. This was the first
Moore had heard about any disruption in the building.
Barnes told Moore that her section looked good but the other
end where Gulley, Sanders, and Presswood worked was hav-
ing trouble. Moore stated that all employees wear white uni-
forms except housekeepers who sometimes wear blue. Friday
afternoon Barnes held a meeting of employees but Moore
could not attend because her daughter was sick. Barnes
called Moore at home to tell her about the meeting and while
he paused, Moore said, ``Well, Jack I heard that the whole
second floor was fired.'' Barnes said he was sorry but that's
what he called for and the conversation ended. Cathy Gulley
had previously called Moore and told her that the employees
had been fired.Moore did receive two letters from the Company abouttaking a polygraph examination but Moore elected not to
take the test. She figured if Barnes had wanted her to keep
her job he would have suggested the polygraph before he
discharged her.Ruby Mae Norris testified she worked as a nurse assistantfor 4-1/2 years. On one occasion during the union campaign
handbills were being distributed at the front sidewalk. Norris
and Donna Beverly were seated on the front porch after
work. Both g0t up and went to the union representatives for
handbills and brought them back to the porch to read them.
As Norris and Beverly were walking back to the porch
Barnes was watching them through his office window. After
they got back to the porch they were joined by Lilly Farrell,
Cathy Gulley, and Bessie Sanders. Norris gave Farrell one of
the handbills and Sanders went down to the walk to get her
own. They all sat on the porch to read the handbill. As the
nurses assistants were reading the handbill, Sullivan, the re-
ceptionist, came out on the porch looked around then went
back inside. Each handbill had a union card attached. Barnes
stood at his window for awhile watching the union people
handing out the literature.On November 29 Norris was bathing a patient in thewhirlpool and Sue Jones walked in. Jones asked, ``Ruby,
what you think about the Union?'' Norris said, ``What
Union?'' Jones replied, ``The Union ain't no good, because
the employees at Lloyd Nolan was in the Union and a lot
of them got out of it because they didn't get a raise.'' Norris
stated, ``I don't know nothing about no Union.'' Jones left
and Norris finished bathing her patient.Norris attended the Christmas party in 1987. Barnes saidit was time to get serious because the yearly inspection was
close. Farrell made a funny noise and Barnes asked her what
was funny. Barnes said the state inspection was nothing toplay with, ``You'll be like the people at Riverchase, you bein the butter and cheese line.'' Barnes said employees were
going to have to straighten up their attitude. Mary Moore
asked him what attitude and he said some employees pass by
supervisors and do not speak to them. Moore told Barnes
that he should straighten his attitude before he talks about
anyone else's.Norris recalled that Estes and Taylor held two meetingswith the second floor nurses assistants in the breakroom.
Vickery, the maintenance man, attended one of the meetings.
The employees were given copies of the union constitution
with certain sections highlighted. Taylor instructed the em-
ployees to read along with him as he pointed out the high-
lighted areas. Taylor stated that the Union was no good and
would take half your paycheck and could not guarantee a job
or higher pay. He said, ``If anything the Union would cut
your pay and then you wouldn't be making that much.'' Tay-
lor told the employees to turn to page 83 and Gulley told
him if the employees were going to pay $20 union dues they
would be making $10 an hour. Taylor said, ``No, you're not
going to make $10 an hour; I would like to pay you $10 an
hour but the budget won't allow me to pay that.'' Norris
asked why the employees were allowed to put in for vacation
time but were not allowed to take vacation until management
decided to give it. Taylor said he was not aware that vaca-
tions were handled that way and the person responsible for
fixing vacation schedules was not in the facility at this time.
Norris said, ``Barnes is here and he has to approve it doesn't
he?'' Taylor replied that he was unaware and asked why the
employees had not gotten in touch with him about the vaca-
tion problem. Norris said the employees do not have a num-
ber to call for his office. After Taylor and Estes were
through talking Vickery said, ``The union ain't going to do
a damn thing for you; come strike time you ain't going to
get anything, until you come off the strike; Don't fool with
no union because its no good.'' When Vickery finished Jes-
sie Warren asked Taylor if the nurses assistants were ever
going to make $5 an hour. Taylor asked her how much she
made and Warren replied $4.65. Taylor said ``that ain't
bad.'' Warren said ``it is bad because people behind her are
coming up to $4.65.'' Warren asked, ``I want to know why
peoples that's been here just a year can get two weeks vaca-
tion time and I've been here 10 years and I'm getting two
weeks vacation time? I don't think its right.'' Taylor told
Warren he would check it out and get back in touch with
her.Norris worked Tuesday and Thursday during the inspec-tion with Wednesday her day off. Tuesday during the inspec-
tion, at 10:15 a.m. a state inspector came in patient Branner's
room No. 42 where Norris was servicing the patient. The in-
spector was checking the call-lights and having Vickery
watch the light above the room door in the hall. The inspec-
tor squeezed Branner's bulb but the inside room light did not
come on. She asked Vickery if the hall light worked. Vickery
said it worked beautifully. The inspector said, ``No its not,
cause the light's not on in here. The light is not working.''
The inspector told Vickery to replace the call bulb and he
removed the bulb saying he would replace it. Norris worked
until 3 p.m. that day and Vickery did not return to replace
the bulb in patient Branner's room. When she reported to
work the next day the bulb was in place. Norris had pre-
viously reported an inoperable call-light in room 41, patient 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Erskin King, bed B. A metal piece was broken and had tobe ordered but it had not come in by inspection time. Norris
stated the patient had been without a call-light for 2 months.Norris was not aware that several call-light bulbs weremissing during the inspections. Thursday when she reported
for work Barnes asked her if she knew who had taken some
call-lights out of patients' rooms and pages from patient
Maddox's charts. Norris told him she did not know. Barnes
said someone was trying to sabotage the nursing home so it
would not pass the state inspection. Barnes pleaded with
Norris to help him know who was doing it. Norris again told
Barnes she did not know who was doing it but if she did
she would tell him. As a rule nursing assistants have no re-
sponsibility for patients' charts and are not allowed to make
entries on the charts.The following Sunday, an off day for Norris, EvelynWeeks, the assistant director of nursing, called Norris at
home. Weeks told Norris that Barnes had left instructions to
dismiss her and tell her not to report for work on Monday.
During late January Norris received a letter from the Com-
pany offering her an opportunity to take a polygraph test and
later received a second letter repeating the offer. Norris de-
clined both offers because she had not done anything requir-
ing her to take a polygraph.Mary Presswood testified she worked as a nurses assistantfor 3 years and 5 months on the second floor day shift. She
attended union meetings and signed a union card. Presswood
attended an employee meeting after the Christmas party with
three nursing assistants from the first floor and all the house-
keeping personnel. Barnes told the employees that the Union
could help them lose their job but could not help employees
find a job. He said the deduction of union dues would in ef-
fect put the employees pay at minimum wage. Barnes also
stated that employees who lost their job would find it hard
to get another on their own. He suggested the employees try
to hold on to their job. Barnes referred to Presswood, Donna
Beck, and Joann Eutsey by name citing their long service
with the Company and the availability of supervisors to han-
dle any employee problems. Barnes handed out company
campaign literature for employees to read and the meeting
ended.Later at quitting time Barnes was sitting downstairs by thetimeclock. As the employees clocked out Barnes handed
them company campaign literature. When Presswood re-
ceived hers she stated that she would light her heater with
it, however, she was not sure that Barnes heard her remark.Presswood worked Tuesday and Wednesday, 2 days of the3-day inspection. During the inspection on the days that sheworked there were not any call-light bulbs missing in any pa-
tients' rooms that Presswood had responsibility for.
Presswood was not questioned about missing call-light bulbs
nor did she attend any meetings of employees during the in-
spection with reference to the call-light bulbs.On Friday Presswood returned to work. About 11 or 11:30a.m. Barnes called all second floor nurse's assistants, LPN
Dickens and housekeepers to a meeting. Barnes told the
group that the State cited the Company for two infractions
which had to be corrected within 30 days. He stated that
call-lights were missing and he would have to find out who
did it. Barnes added that if he had to fire the whole second
floor to find out who did it he would do so.After the meeting Turnipseed spoke individually withPresswood about the problem of missing call-lights.
Turnipseed told her that bulbs were missing in three of herrooms during the inspection. Presswood did not have any
knowledge of the missing or damaged call-light bulbs during
the state inspections and she so informed the Company em-
phasizing that she saw none damaged or missing in her pa-
tients' rooms.That afternoon just before 3 p.m. Jones told the secondfloor nurses assistants to remain at the facility because
Barnes wanted to see them. They all went downstairs to
Barnes' office. Barnes told the assembled nursing assistants
that he could not find a solution to the problem on the sec-
ond floor so he would have to let the whole second floor day
shift go. Jessica Hand spoke up and told Barnes he was get-
ting rid of the wrong people because the nursing assistants
were not the ones engaging in sabotage. Therefore, it could
continue because the guilty ones would still be working.
Hand also asked what reason would the Company give for
the discharges. Barnes said he would put on our record that
each nurses assistant was dismissed for patient abuse and it
would be hard for us to get another job.Bessie Nell Sanders testified she worked as a nurses assist-ant on the second floor day shift for 31 months. During Sep-
tember 1987 Sanders signed a union card and attended union
meetings. She also solicited her coworkers to sign union
cards and to attend meetings. Sanders knows Betty Blue but
she did not solicit her for anything. On one occasion in Sep-
tember after shift Sanders went to the front porch to await
her ride home. Nursing assistants Norris and housekeeper
Beverly were sitting on the porch discussing the Union and
reading union literature. Sanders asked where they got the
union literature and they said from the union people down
on the sidewalk. Sanders went to the walk, talked to the
union representatives for 5 or 10 minutes, then came back
to the porch with several of the union leaflets. As more em-
ployees came out on the porch Sanders gave them copies of
the union literature. Norris warned Sanders that Barnes was
watching and Sanders said she did not care because she was
clocked out.Of the 3 days the inspection was in progress, Sandersworked the first two, Tuesday and Wednesday. She was off
Thursday. The next day, Friday, Sanders began work as
usual. Between 9:30 and 10 a.m. Barnes called the nurses as-
sistants into the dining room. He said he was going to let
some of the nursing assistants go because he could not put
up with sabotage and someone was sabotaging. Barnes told
the group that call-lights had been burned and missing and
some of the patients charts were missing. Barnes' remarks
were the first Sanders had heard of any missing or damaged
call-lights or missing patient charts. Barnes said that some
nursing assistants would be dismissed at the end of the shift.
Wanda Dickens, an LPN, was present and said to the group,
``If anybody knew who was doing it [they] should come for-
ward, because she had a certificate she could fall back on
and we didn't have a certificate and it would be hard for us
to get a job.''Later Turnipseed called Sanders to the housekeeping su-pervisors office. He asked her if she knew anything about the
bulbs and the patients' charts. Sanders told him she did not
know anything. Turnipseed said he had a witness who
claimed that two nurses came into her room and burnt her 667ESTES NURSING FACILITY-OAK KNOLLcall-light. Turnipseed mentioned several rooms which hadmissing or damaged call-lights but they were not rooms that
Sanders worked and she told him so. Turnipseed said abouteight or nine call-lights had been missing. Sanders did not
know of any call-lights missing before the inspection nor did
she know of any missing during the inspection. Sanders stat-
ed that she thought Turnipseed had her confused with Mattie
Sanders, no relation to Bessie.Edith Watson testified she had worked as a housekeeper4 years. Her latest work station as a full-time employee was
the second floor east wing. She is supervised by Ruby Wil-
liams. Watson worked all 3 days of the state inspection. Dur-
ing her workshifts while the inspection was in progress she
did not see any call-light bulbs missing or damaged. When
cleaning beds Watson must remove the call-light from the
bedrail or pillow depending on whether the bed is made up
or not. Beds are cleaned on Tuesdays and Wednesdays by
schedule. One room 42B, patient Erskin King's room, had an
inoperative call-light but it had been out of service for sev-
eral months due to a part which had to be ordered. Patient
King is bedridden and immobile and could not use the call-
light himself. Following the inspection Williams spoke to the
housekeepers and told them the inspection went well and
there was nothing to be concerned about. Williams did not
say anything about missing or damaged call-light bulbs. Wat-
son was not interviewed by management concerning the call-
lights following the discharge of the second floor nursing as-
sistants.Watson stated that there were occasions before the inspec-tion and after the inspection when call-lights were discon-
nected or otherwise inoperative. As a housekeeper she has
found call-light bulbs under beds, under dressers or on the
floor across the room. Watson simply replaces the bulb
whenever she finds it disconnected or reports it if the bulb
is damaged and will not fit properly. Such incidents occur
two or three times a week off and on. Just before the inspec-
tion Williams alerted Watson to patient Preyor who was
wearing her call-light around her waist like a belt. Williams
had tried to retrieve the call-light from the patient but was
unable to do so. Williams told Watson to keep an eye on the
patient and if she laid it down, get it and replace it in the
room receptacle. Preyor was not one of Watson's patients
and she did not know if or when the call-light was replaced.
Another patient, Branch, the week before the inspection had
her bulb disconnected from the cord and was playing with
it like a toy. Nursing Assistant Moore was dressing her and
tried to get the bulb from the patient but she refused to let
it go.After the inspection Watson found bulbs disconnected inthe rooms and found two or three bulbs with cords in the
hallway. Watson reported the call-lights in the hallway to
Williams. One day Watson accompanied Williams on a
room-by-room check for call-light bulbs. All the bulbs were
in place on top of the beds. A short time later Watson passed
patient Streeter's room, which they had previously checked,
and the bulbs were hanging loose, partially disconnected.
Watson rather than fixing the bulb went to Williams and re-
ported it. The two went to the patient's room and Williams
connected the bulb to the cord.Watson attended several union meetings and saw BettyBlue and Cassandra Holmes at two of the meetings. One of
the two meetings was for card signers only and neither Bluenor Holmes had signed a card. Union Representative Kinginvited both Blue and Holmes to leave the meeting and both
refused threatening King with their lawyers. Blue and
Holmes insisted that as employees they had the right to at-
tend the meeting. King insisted that the two leave the meet-
ing. Both Blue and Holmes did finally leave the meeting.Mattie Lorene Sanders testified she worked as a nursingassistant, day shift second floor for 6-1/2 years. She was su-
pervised by Jones, director of nursing. Sanders worked all 3
days of the state inspection and was off on Friday. During
the inspection there were not any call-light bulbs missing in
any of the rooms she was responsible for. Noone spoke to
her during the inspection about missing call-light bulbs nor
did she know at the time that any were missing. On Thurs-
day after the inspection while the nursing assistants were
having lunch the subject of missing call-light bulbs during
the inspection came up. Several of the nursing assistants said
the State wrote up the facility due to the missing bulbs ac-
cording to Barnes. That afternoon Barnes called Sanders to
the office. He said some strange things are going on around
here. Sanders asked what things? Barnes said some call-light
bulbs and records from patient charts were missing. Sanders
told Barnes that rooms 54, 55, 56, 57, and 58 in her section
6 all had call-light bulbs in place. The other sections she did
not know anything about. Barnes said someone took them
and he was going to find out who it was. Sanders repeated
that she did not know anything about it. Barnes asked Sand-
ers if she did know who did it would she tell him? Sanders
told Barnes if she found out who did it she would report it
to him. The meeting ended.Sanders was off the next day but came to work Saturdayas usual. She began by bathing her patients and getting them
ready for breakfast. While she was working Sandra Hunter,
LPN, came to her and told her to report to Weeks' office.
Sanders went to Weeks' office and Weeks told her that
Barnes left instructions for weeks to fire her. Sanders asked
Weeks why she was being fired and Weeks said she did not
know the reason other than Barnes told her to do it. Sanders
went home and on several occasions while at home she tried
to call Barnes to find out the reason for her discharge. Each
time she called she was told Barnes was not in.Sanders did not know anything about the missing call-lightbulbs or patient records and never found out anything about
either. She was shocked when she learned that the facility
was written up for call-light bulbs.Sanders did not sign a union card or attend any unionmeetings before she was discharged.Sanders received the company letter offering to return herto work if she passed a polygraph test. She called the poly-
graph company and made an appointment for the following
Monday. Within an hour the polygraph person called Sanders
and asked who was going to pay for the tests? Sanders said
she assumed Barnes would pay since he wanted the employ-
ees to take it. The polygraph person said she had talked to
Barnes and he was to talk with her about the tests on Mon-
day. She added that she should change Sanders' appointment
to another day. Sanders told the polygraph person to forget
the appointment because she was not going to pay for the
test.Jessie Warren testified she worked as a nursing assistanton day shift second floor East wing. She was supervised by
LPN Hunter and RN Jones. Warren signed a union card and 668DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
attended union meetings during the union organizing cam-paign. At one meeting both Blue and Holmes attended and
the union person asked them to leave. They left the meeting.
Warren also attended one company meeting called for all the
nursing assistants on the second floor. Estes and Taylorchaired the meeting. Taylor told the group that any employ-
ees who joined the Union would have to pay $20 dues. One
of the employees, Gulley, stated, if employees paid $20 dues
it would mean they were making $10 an hour. Warren asked
Estes, ``I know I've been here ten years, when will I make
$5.00 an hour?'' Estes replied that they were among the best
paid nursing homes in Birmingham. Warren asked, what
about the other benefits as far as vacation time? Estes said
he was working on it but he could not guarantee anything
about that. The employees' concern stemmed from the fact
that Warren with 10 years got 2 weeks' vacation and new
hires after a year also get 2 weeks. Maintenanceman Vickery
was also in the meeting. He asked Taylor if employees fool
around and join the Union and get fired or sent out the door
will they get anything. Taylor said they would get nothing.
Other employees had many meetings with management con-
cerning the union campaign.Warren worked all 3 days of the state inspection. With herexperience Warren knew what the State looked for so she
made a point to check on the call-lights that she was respon-
sible for. During the inspection none of the call-lights she
was responsible for were missing. Warren has in her 10
years listed many items in the logbook that needed repair or
replacement.On January 22, Warren's day off, she was called back tothe facility to attend a meeting with Barnes. She arrived at
2 p.m. for the meeting and looked around for the other em-
ployees. Warren saw Barnes and he asked her into his office
for a one-on-one meeting. Barnes asked if she had heard
about the missing call-lights and patient charts. Warren an-
swered that she had heard something about it the day before.
Barnes then asked if she knew anything about the missing
items. Warren told him she did not. Barnes said he was
going to have to do something about it. Warren told him to
do what he had to do because she did not know anything
about it. Warren stated that she had been there 10 years and
never heard of anything like that going on. Barnes said it is
going on and Warren asked who he thought was doing it.
Barnes said he knew who was doing it. He said it was the
day shift. Warren asked Barnes if he found any call-lights
missing in her rooms. Barnes replied that he did not. Warren
asked Barnes when the patient charts were missing and he
said in December. The nursing assistants did not have access
to patient charts and were not authorized to make any entries
on the charts. Barnes said he would have to dismiss someone
that day. Warren told him to do what he had to do and the
meeting ended. Warren left the facility and went home.
About 6 p.m. that day she got a call from Barnes. He said
he called to let Warren know that he terminated her that day.
Warren only said, ``thank you'' and hung up. Several weeks
later Warren got two letters from the Company offering a
polygraph examination but she did not accept the test. War-
ren felt that since she had already been fired there was no
need to take the polygraph. The first letter was received Feb-
ruary 2 and the second letter was received February 8.Donna Beverly testified she worked as a housekeeper for1-1/2 years on day shift. She started as part-time, workingboth floors. When she became full time she was assigned tothe second floor. Her supervisor was Ruby Williams.In September during the union campaign Beverly, RubyNorris, and Farrell went to the front porch after shift. They
saw two people handing out union leaflets at the end of the
driveway. She and Norris went down to get the leaflets and
returned to the porch. As they returned to the porch Beverly
saw Barnes sitting at his desk. At that moment Sullivan came
out on the porch. Beverly told the other ladies that she was
sure Barnes saw them get the leaflets.From the time the union campaign started through JanuaryBeverly attended as many as 15 meetings of employees
called by Barnes, Turnipseed, Estes, or Taylor. Although
nursing assistants from the first floor were present at the
meetings no nursing assistants from the second floor ever at-
tended. The management told the assembled employees about
unions and some employees asked questions or made com-
ments. At one such meeting Beverly asked why management
was so concerned about the Union hurting employees if it
could not hurt the Company. She also asked about the higher
dues that management said the Union would charge. Beverly
had spoken to other unionized employees who informed her
that the dues payments are structured on the wages received.
LPN Dickerson spoke up at a meeting saying she did not feel
like grownups should have someone speak for them.Beverly signed a union card and attended union meetingsbut never talked union on the job. Beverly sat next to Union
Representative King when the ballots were counted after the
election. Betty Blue also attended a union meeting that Bev-
erly was present at. Blue was trying to get the Union rep-
resentative King, to sign a paper stating what the union was
going to do for employees. Blue was seeking such a signed
promise from the Union at the suggestion of Barnes.In October while Beverly was working in the hopper roomWilliams came into the room and asked Beverly if she knew
anything about the Union or the people that were trying to
start a union. Beverly said, ``Yes,'' and Williams said, ``We
really don't need a union because it really not gonna help
us any.'' Beverly replied, ``People are gonna do what theywant to do and think how they want to think. So, if they
want a union, they're gonna get it.'' Williams then told Bev-
erly that she had missed a company meeting at which Barnes
had distributed some company literature and Williams told
Beverly to come by the office after work and pick up the
literature.In November after Beverly reported for work, Williamspermanently reassigned her to the first floor. She traded work
stations with Elizabeth Bridges whom Williams moved to the
second floor.Williams had a meeting with housekeeping before the in-spection and alerted all the housekeepers to be sure to check
the call-lights each morning when they came into the hall.During the state inspection Beverly worked the first floor.She was not aware of any call-lights missing in any of the
rooms she was responsible for. Beverly daily checked the
call-lights because she had to remove them from the bedrail
to clean or dust the bed. Usually all the call-lights were tied
to the bedrails. Beverly was never singled out by manage-
ment for a discussion about the missing call-lights. Beverly
was never told that the state inspector made any claim
against the facility for unclean beds or unclean bedsprings. 669ESTES NURSING FACILITY-OAK KNOLLAbout a week before the election Turnipseed called Bev-erly and Glen Askew, a floorman, to the office. Turnipseed
said he called them together because he understood theywere lovers. Turnipseed compared the facility with others
that had been unionized and concluded that the Union hurt
the other nursing homes. He also said the Union has dues of
$15. Beverly told him that $15 dues meant the employees
were making $7 an hour. Turnipseed replied that he had not
heard about any $7 wages. After several more questions from
Beverly, Turnipseed remarked that Beverly seemed to have
been thinking about the Union a lot. Beverly said she had.
Turnipseed then told her he had some pamphlets he wanted
her to read and Beverly accepted them. Beverly asked why
he felt the employees did not need a union. Turnipseed re-
sponded, ``Why would you need someone to talk for you.
You could speak for ourselves.''As the election approached Williams would ask, ``Donnahave you thought about the union.'' Beverly usually said to
her, ``I've thought about it and I still haven't quite made up
my mind yet.'' Williams generally added that her husband
had been in a union and it did not do any good for him. She
also said the Union would not do any good for the employ-
ees because it would only hurt not help.Turnipseed later met with Beverly and Askew again. Hehad a union constitution which had certain things underlined.
Turnipseed discussed the underscored sections with them.
Beverly took the constitution and told Turnipseed she would
look it over that night.Beverly followed the procedure she learned during trainingand on occasion Williams would emphasize the bed springs
under the head and foot of the bed. The daily cleaning was
accomplished with rags and cleaning liquids. The springs
were dusted with a toilet brush. Springs usually only got
dusty whereas the bedrails and sides were soiled with food
spills. To clean the springs Beverly would raise the head of
the bed and prop it up. She then rolled the mattress to ex-
pose the springs which she would clean with a brush. The
foot of the bed was cleaned in the same manner. Beverly had
a handwritten work schedule given to her by Williams out-
lining her job functions which she followed daily. Beverly
neither saw a typewritten work schedule nor was such a
schedule mentioned to her. No one ever told Beverly that she
was supposed to pull the mattress off the bed on to the floor
to clean the springs.On February 10 about 9:30 a.m. Williams was on the floorchecking the rooms. She came out of one of Beverly's rooms
and approached Beverly down the hall. Williams said,
``Well, Donna, this bed is not clean.'' Beverly said the bed
was clean. Williams said the springs were dirty. Beverly re-
plied, ``Well, maybe the middle part of the spring is dirty
because I cannot get to that.'' Williams said, ``It has to be
done.'' Beverly told Williams, ``I can't, you know, it's a dif-
ficult job to do and I can't do it.'' Williams walked off say-
ing, ``It has to be done.'' About 10 a.m. Williams returned
and told Beverly that Barnes wanted to see her. When Bev-
erly got to Barnes' office he said, ``Williams says you can-
not perform your job duty.'' Beverly told Barnes, ``That is
not true because what she's wanting me to do, I told her I
could not do it because it was difficult.'' Barnes asked what
Williams had wanted her to do. Beverly stated, ``She wanted
me to clean the middle parts of the springs on the bed, which
I could not get to. The bed is clean, you can go down andcheck it for yourself.'' Barnes responded, ``But you cannotclean around a spot. You have to clean that spot.'' Beverly
said, ``Well, you know, to lift that bed I could possibly hurt
myself trying to get to the part where she wants me to
clean.'' Barnes said, ``What you're saying is you cannot per-
form the job.'' Beverly said, ``No, I'm not saying that, be-
cause the job is done.'' Barnes told Beverly to get up, go
back down the hall and clean the springs. Beverly said she
could not. Barnes then told Beverly that she was resigning.
Beverly again said, ``No, because the bed is clean.'' Barnes
stated, ``Well, if you cannot go back down there and perform
this job, as of today, February 10, you are no longer em-
ployed by Estes-Oak Knoll.'' Barnes said Williams would
escort her to the timeclock. Beverly stated that this was the
only time the subject of cleaning bedsprings had ever come
up. To her knowledge other housekeepers did not clean the
bedsprings.Buddie Watson King testified she has been on staff withSteelworkers Union since 1979. The last couple of years she
has concentrated on organizing health care facilities. King
and a union member, Randy McGregory, handbilled Estes-
Oak Knoll in late September. Most of the employees as they
left the facility took a leaflet. King recalls that Bessie Sand-
ers and Ruby Norris took several leaflets when they came
down to the handbilling site.King represented the Union at the representation casehearing and the election. After the election when the Board
agent began counting the ballots Ring and Donna Beverly
were seated together on the union side.Richard Arthur Freese testified he is an attorney associatein the firm of Burr and Forman. On February 22 he was in-
structed to take an affidavit from two employees, Elizabeth
Bridges and Edith Watson. Freese met Barnes and
Turnipseed at the facility and conducted the interviews in
Barnes' office with both Barnes and Turnipseed present.When Bridges came to the office Freese directed her toone of two chairs in front of Barnes' desk. The two chairs
are separated by a small table. Freese sat in the other chair,
introduced himself as counsel for the Company and told
Bridges he wanted to ask her some questions about the call-
light bulbs that had been destroyed. Freese then displayed a
typewritten page (p. 3, G.C. Exh. 12) on the table between
he and Bridges and asked her to read along with him. Freese
read the typewritten page aloud. After reading the page
Freese told Bridges her participation was voluntary and if she
wished to leave she could do so. Bridges replied that she was
willing to remain and speak with Freese. Freese then asked
Bridges questions about a burned bulb and patient Marshall
in room 49. Freese recorded Bridge's responses and had her
sign the statement and the typewritten page. After Bridges
signed both documents Freese notarized each. That ended the
interview.Sue Curtis Jones testified she worked as assistant directorof nursing for 2 years and as director of nursing for 3
months at Oak Knoll. She resigned in February due to health
problems and was employed by Beverly Enterprises in April.Jones was a supervisory employee at Respondent's facilityduring the union campaign. Barnes and Turnipseed instructed
Jones to initiate conversations about the Union with employ-
ees to discourage employees from engaging in activities on
behalf of the Union or voting for the Union. She was further
instructed by Barnes and Turnipseed during staff meetings 670DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
not to ask employees how they felt about the Union or howother employees felt about the Union. Most of Jones' con-
versations with employees pursuant to the instructions were
one on one. She spoke with both first floor and second floor
employees in all departments particularly Gulley, Norris, and
Hand, and she spoke to most employees more than once.
Jones more or less stated her opinion of unions in the con-
versations. Jones' husband is a doctor at Lloyd Nolan Hos-
pital and she had seen a copy of the employees petition foran election to get the Union out. Jones told the employees
she spoke to that the same union was at the Lloyd Nolan
Hospital and hospital employees were disenchanted because
they had not gotten a raise in 5 years. She also told her em-
ployees that the hospital employees had filed a petition to get
out of the Union because they thought they were not being
represented. Jones recalled that Gulley said the Union would
be good because it would help ensure the salaries of the
nursing staff and the other people working in the nursing
home. Jones told her that she did not really need a union to
talk to Barnes. Jones added, ``Mr. Barnes door is open and
you need to go down and talk to him if you're not happy
with your salary.'' Jones stated that she would start the con-
versation about the Union but she never asked the employees
how they felt or what they thought about the Union. She just
expressed her opinion and that was all.Johnny Vickery testified he has been a maintenanceman inhealth care facilities for 15 years with the last 6 years at
Estes-Oak Knoll. During the state inspection in January he
was assigned to accompany Dunham, the state inspector on
Tuesday. Dunham went from room to room with Vickery. He
guessed she was checking the life safety code. While making
rounds they found 13 rubber bulbs missing from patients
call-lights with the tubes still plugged into the wall. On
Tuesday there were seven missing in rooms 41, 45, 47, 48,
50, 57, and 58. Although a search was made of each room
none of the bulbs were found. Vickery replaced each missing
bulb with a new bulb. He has on occasion simply taped a
bulb with electrical tape. He also checked the maintenance
log but did not find any entries of missing bulbs on the log
from any shift. Each shift makes entries with a different
color ink so he can tell what shift makes an entry. Any one
on shift can and do make entries on the maintenance log.
Vickery stated that Dunham, although she was keeping writ-
ten records of the inspection results, did not record the first
two missing bulbs. On finding the third missing bulb Vickery
testified Dunham said, ``This is getting ridiculous. It will
have to be wrote up.'' Vickery did not see what Dunham re-
corded, but he kept his own record of missing bulbs and re-
ported it to Doris Sullivan in the front office. He could not
state what time of day the bulbs were missing or on which
shift the bulbs were removed. Vickery checked all the rooms
on the first floor on Tuesday and no bulbs were missing. The
next day he checked both floors and did not find any bulbs
missing on either floor. On Thursday Williams, housekeeping
supervisor, and one of the housekeepers told Vickery of a
missing bulb. He replaced the missing bulb. Vickery and
Williams then made a check of other rooms and found bulbs
missing in 45, 47, 48, 49, and 50. The missing bulb in room
49 appeared to have been burned off the cord because a por-
tion of the bulb was still attached to the cord and was sticky
and soft. Both Vickery and Williams reported the missing
bulbs to the front office with room 50's bulb replaced onthree different occasions and 45, 47, 48, and 39 missingtwice. More than one of the missing bulbs was in a room
where the bed was not occupied by a patient.Seventy-five percent of the call-lights are of the rubberbulb variety and the other 25 percent are plastic electrical de-
vices. At least two of the electrical devices were faulty dur-
ing the inspection and were written up by the state inspector.
Vickery recalled one such device was in room 42. In addi-
tion to the rubber call-light bulbs Vickery found six electric
light sockets empty with missing light bulbs.In Vickery's experience he has never found so many call-light bulbs missing in a 3±4 day period. Usually one missing
bulb each 6 months was average. Vickery stated that bulbs
can be removed by someone raising or lowering a bed side
rail when the bulb is attached to the rail. The bulb can be
pulled off as the rail moves past the mattress. On occasion
patients have pulled the call-light cord out of the wall, but
Vickery is not aware of any patients pulling rubber bulbs off
the cord. Vickery checks the operation of all the call-lights
each Wednesday. Since Vickery has worked at Oak Knoll his
original replacement bulb inventory of 25 bulbs has been suf-
ficient to maintain the call-lights.Ruby Ann Williams testified that she authored both thehandwritten and typewritten schedules and work functions
list that were kept on housekeepers' carts or posted in the
housekeeping and cart supply rooms. The handwritten list
was typed and posted to prepare for the state inspection. She
has supervised housekeeping for 10 years and beds have
been cleaned the same way during her tenure. The head of
the bed is cranked up and the mattress is rolled toward the
foot and held while the springs are dusted. The same is done
to clean the foot of the bed after cranking the foot up. Be-
tween the two rolls of the mattress all the springs are
cleaned. Beverly was shown the cleaning procedure when
she was hired. About a month before her discharge Beverly
complained that she could no longer move the mattress be-
cause she had hurt her back. Williams suggested she report
to her doctor and explain her job duties. If the doctor told
her not to perform such duties Williams wanted a written
statement from the doctor. Beverly did not bring in a doc-
tor's slip.During the inspection on Thursday Williams and Vickerychecked rooms for missing call-light bulbs after Bridges had
reported one missing. She and Vickery found three more
bulbs missing and she reported the four missing bulbs to
Barnes. Later Williams asked Hand if the bulbs were missing
when the beds were made and Hand said they were. Wil-
liams asked Hand why she did not make a report and Hand
said she thought they were supposed to be that way.On February 10, as Williams was walking the hall she re-minded Beverly that it was bed cleaning day. Beverly told
Williams that she was not cleaning beds that day because her
back hurt. Williams told Beverly that bed cleaning was her
job and it had to be done and continued down the hall. When
Barnes came to work Williams reported to him the conversa-
tions with Beverly.When Barnes interviewed Beverly he asked if she was re-fusing to do her job of cleaning the beds and Beverly re-
plied, ``Yes.'' She told Barnes it hurt her back and she was
unable to do it. Beverly said she could clean the rest of the
bed but not the springs. Barnes did all the talking, Williams
remained silent. 671ESTES NURSING FACILITY-OAK KNOLLDoris A. Sullivan testified she is the assistant administratorresponsible for the clerical and general office function at Oak
Knoll. Albeit she has the title of assistant administratorÐshe
does not have any authority. Sullivan was an eligible voter
in the election and voted.Sullivan recalled the handbilling in September when em-ployees were between shifts and waiting on the porch. She
went out onto the porch to see what was going on and then
went back inside. She did not make any mental note of any
employee receiving or passing handbill material while she
was outside. Sullivan thinks Barnes came out to the porch
for a short while. She did not make any report to Barnes of
employees involved in the handbilling, but she did discuss
the situation with him.Sullivan also recalled that Vickery, during the state inspec-tion, made a report to her of call-light bulbs missing. How-
ever, he reported to her she recorded the information.
Vickery made such a report on two separate days of the in-
spection. Sullivan did not recall Williams making any report
of missing call-light bulbs during the inspection.James Norman Estes testified he is president of NorthportHealth Services. He participated in the union campaign by
holding group meetings with employees and also spoke indi-
vidually with some employees, including Bridges, about the
Union. The conversations were general, the ``how is every-
thing going,'' kind of thing. Bridges had voiced support for
the Company and told Estes that the housekeepers had de-
cided to vote as a block. Estes told Bridges that he was not
as comfortable with the housekeepers as she was. He told
Bridges that he was particularly concerned about Beverly and
Askew. His concern stemmed from the fact that neither had
voiced any commitment one way or the other and he con-
cluded they had not made up their minds or they needed ad-
ditional information. Estes did not recall asking Bridges how
Beverly or Askew might vote or asking Bridges to find out
how they were going to vote. Also Estes did not recall ask-
ing Bridges to talk to anyone about the union situation.Estes was not at the facility during the inspection nor didhe have advance notice of the discharges. He was told by
Barnes what had happened after the events had taken place
including the fact that the floor was covered by replacement
employees. Sometime the following week he was in the fa-
cility and employees voiced opinions about the discharges.
Some supported the Company and others were concerned
that some employees who were terminated were innocent of
any wrongdoing. Barnes however had told Estes that he was
certain the guilty employees were discharged. Estes after re-
flection conceived the idea of the polygraph test. Estes knew
that somebody or some group of people were guilty but
which ones were actually guilty was not certain. He decided
those terminated employees who passed the test would come
back to work. Estes informed the employees in the facility
of the polygraph test and sent letters to all the terminated
employees. Estes did not consider calling the employees back
to work and then testing them.Within a week before the election Estes asked Bridges toserve as an election observer and she agreed to do so.Estes had feelings about certain groups of employees andtheir sentiments for the Union based on reports from his su-
pervisors about comments made by employees. Supervisors
had been instructed to talk to the employees about the union
situation. He had concluded that the second floor nursing as-sistants were willing to talk and exchange information andconcluded that they would support the Company. However,
Estes only met with the second floor nursing assistants onetime, but he did not think that they were precluded from fur-
ther meetings for any reason other than timing before the
election. Estes did not think that the terminated group of em-
ployees were met with less than any other group of employ-
ees.Ross M. Taylor testified he is regional administrator forthe four nursing homes in the Birmingham area. He partici-
pated in group meetings of employees during the union cam-
paign at the facility and attempted to talk to employees on
a day-to-day basis during the campaign. Taylor personally
spoke to the second floor nursing service employees, includ-
ing nursing assistants, on the day shift (7 a.m. to 3 p.m.) and
the night shift (11 p.m. to 7 a.m.). He could not recall any
meetings with the afternoon shift (3 to 11 p.m.). Taylor also
initiated one-on-one meetings with day-shift second floor
employees concerning the Union but the second floor day-
shift nursing assistants were not included. However, Taylor
stated that he treated the second floor day-shift nursing as-
sistants as he treated all other employees pursuant to the fa-
cilities policy of talking to employees. The substance of each
meeting was substantially the same for all employees and the
complaints raised by the day-shift nursing assistants second
floor were no different than those raised by any other shift
or any other floor.After the state inspection Taylor was disappointed with theemployees, some he had known for years. He felt that the
situation during the inspection was one the home could not
tolerate. Taylor interviewed Gulley individually in an attempt
to learn something from her about the missing call-light
bulbs. Gulley was unable to give him any information.Taylor took part in the tripartite discussion about how todeal with the inspection situation. He, Barnes, and
Turnipseed discussed the situation but did not discuss the
union activity of employees. There was no specific proof that
any one of the nursing assistants on day-shift second floor
were guilty. However, the three felt that they were the most
likely to have done it. Most of the second floor nursing as-
sistants on day shift said the bulbs were in place when they
started their shift and the bulbs were found missing on the
day shift. The decision to terminate was made based on what
was known at the time and Taylor concurred in the decision.Taylor testified about the part-time painter and yardmaintenanceman. The painter was hired in May 1987 by
Barnes and it was a second job for the painter. He was usu-
ally scheduled for 3 days per week at 20 hours per week.
The painter did not work every week but consistently worked
15±20 hours per week. He only worked at the Oak Knoll fa-
cility and was carried on its payroll. His pay was hourly at
$5 to $6 an hour. He was a part-time employee with none
of the benefits received by full-time employees or part-time
employees working at least 32 hours per week. Part-time em-
ployees working less than 32 hours per week had no benefits
conferred. However, the regular part-time employees working
less than 32 hours per week were eligible to vote in the elec-
tion and were on the eligibility list. The painters' work
schedule was not weekly, but rather he was called in when
needed. His work was frequently performed in evenings or
on weekends due to less disruption of home services. For ex-
ample, patient rooms, the dining room, or halls could not be 672DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
painted while being used by patients or employees. Thepainter was supervised by Administrator Barnes.The yard maintenanceman worked at all four facilities 1day each week. He may sign in or clock in at whatever facil-ity he worked at each day or he may clock in at the
Northway facility. He was a full-time employee receiving the
same benefits as other employees, was hourly paid, and car-
ried on Oak Knoll's payroll. During bad weather he was sup-
posed to work inside the facility he was scheduled for. Tay-
lor, however, never saw him working inside the Oak Knoll
facility when the weather was bad. The yard
maintenanceman is supervised by the administrator at each
facility where he is working.James Turnipseed testified he is vice president ofNorthport Health Services in charge of operations.
Turnipseed was not at the facility during the inspection but
did meet later with Barnes and Taylor. Turnipseed told the
Oak Knoll employees in a group meeting that the facility
was in a terrible bind; we have had a bad survey; part of
it was due to the destroyed or missing bulbs and the facility
was in a position where management has to fix it. He said
the facility had to assure the State Health Department that
the situation is fixed and ``is gonna stay fixed.'' Turnipseed
added that somebody's gonna lose their job because of it. He
stated that he had to tell ``the people in Montgomery [Ala-
bama] that the facility has taken care of it and it's not gonna
happen again.'' Management considered the missing and
damaged call-light bulbs a very serious situation. Following
the group meetings Turnipseed spoke individually with Glo-
ria Bell, Mary Presswood, and Mattie Sanders seeking infor-
mation about the call-light bulbs.During the union campaign Turnipseed was involved withgroup meetings of second floor day-shift nursing service em-
ployees. He recalled four or six meetings with those employ-
ees. The meetings were in the large dining room with all em-
ployees attending. Half would meet at one time and the other
half met later. Turnipseed made it a point to talk to all em-
ployees either in group meetings or individually including
the 11 p.m. to 7 a.m. shift. He did not plan to talk less or
more to any one group, particularly the second floor day-
shift nursing assistants.Turnipseed participated in the discussion with Barnes andTaylor that led to the termination of the eight second floor
day-shift nursing assistants. He was concerned that a number
of the nursing assistants had worked at the home for a lot
of years. He did not personally know all of them but he
knew Cathy Gulley. Knowing Gulley made it real difficult.
He had terminated people before in his 10 years' experience
in nursing homes but never that many at one time. However,
based on what was known he did not see that they had any
choice. There was a problem and it had to be fixed. That is
the reason the decision to terminate was made. There was no
discussion of union sentiments of any employees during the
deliberations leading to the terminations. Management did
not have proof that any one individual had anything to do
with the missing call-light bulbs. The best evidence was that
each of the nursing assistants was in charge of five rooms;
equipment had either been taken or destroyed; and he felt if
the individual did not do it they at least knew who did. If
they did not know who did it they knew it was taken or de-
stroyed and should have reported it. All the nursing assistants
were interviewed and each said the bulbs were in place whenthey started their shift. The bulbs were missing between 9and 10 a.m. with some at 11 a.m as reported to Turnipseed
by Barnes, Williams, and Vickery. Either Barnes or Taylor
told him that at least one bulb was missing in each section
on the second floor, however, Turnipseed did not check to
see that every nursing assistant that was terminated actually
had a bulb missing in a room she was responsible for. There
is nothing to prevent one nursing assistant from simply going
into another section while both are working. He thinks it
most likely that a second floor employee was responsible,
but not any dietary, housekeeping, or certified nursing em-
ployees. Turnipseed found it very hard to believe that the
nursing assistants had no knowledge that anything had hap-
pened on their section.Turnipseed did not recall what statements dealing with thecall-light bulbs were made on the facility's report to the State
Health Department following the inspection. He personally
did not author the report.Analysis and ConclusionsThe General Counsel contends that the eight nursing as-sistants working day shift on the second floor were dis-
charged because of their union sympathies rather than Re-
spondent's asserted reason of sabotage. The General Counsel
argues pretext and discriminatory motivation on the part of
Respondent to support his complaint allegation of violation
of Section 8(a)(3) of the Act.Further, the General Counsel alleges the discharge ofhousekeeper Beverly as discriminatory and in violation of
Section 8(a)(3) of the Act. Respondent defends the dischargeon the basis of cause due to insubordination.The determination of both allegations must rest on Re-spondent's motivation for the discharges. Thus, the causality
test of Wright Line, 251 NLRB 1083 (1980), is applicable.The General Counsel must first establish a prima faciecase of discrimination and he must preponderate on the basis
of all the evidence to prevail. Respondent must go forward
with its evidence of asserted reasons for each of the dis-
charges. If Respondent's evidence sufficiently negates the
presence of protected activity in the discriminatees, the Gen-
eral Counsel's prima facie case is rebutted and the General
Counsel has failed to sustain his burden of proving discrimi-
nation.In addition, the General Counsel alleges various 8(a)(1)violations based on threats to employees and coercive inter-
rogations of employees by Respondent's supervisors.Housekeeper Beverly. Beverly signed a union card and at-tended union meetings of employees. She also was one of
several employees who after shift and while waiting for rides
home on the front porch of the facility, accepted union lit-
erature from two union representatives handbilling employees
at the front curb in September 1987. Respondent denies any
knowledge of the employees activities on the porch and par-
ticularly the identity of any of the employees involved. How-
ever, Doris Sullivan, titled assistant administrator, left her of-
fice and went onto the front porch to see what was going
on. Albeit Sullivan testified she did not make any mental
note of employees receiving or passing handbill material she
did discuss the situation with Administrator Barnes. Sullivan
did recall that Barnes went to the porch for a short while.
Barnes denied seeing employees with handbills on the front
porch or going outside while the handbilling was in progress. 673ESTES NURSING FACILITY-OAK KNOLLHowever, he was aware of the handbilling because Holmesor Sullivan reported the circumstances to him. Barnes, in
part, denied any interest or concern for the union organizing
campaign but the admitted effort of Respondent to resist
unionization and campaign among its employees to defeat
the Union's efforts belies any lack of interest or concern by
Barnes. In addition, supervisors were instructed by Barnes toinitiate conversations about the Union with employees for the
express purposes to discourage employees from engaging in
activities on behalf of the Union and to discourage employ-
ees voting for the Union. Based on the undisputed facts of
the employees assemblage on the front porch, Respondent
admitted antiunion posture and Barnes' equivocation while
testifying I discredit Barnes' denials of knowledge of the
union sympathies of the employees on the front porch. It is
well established that circumstantial evidence may supply the
predicate for a finding of knowledge. I, therefore, conclude
and find that Respondent had knowledge of the union senti-
ments of Ruby Norris, Donna Beverly, Bessie Sanders, Lilly
Farrell, and Cathy Gulley as manifested in the handbilling in-
cident of September 1987.Beverly testified to two conversations about the Union ini-tiated by Housekeeping Supervisor Williams. One occurring
in October 1987 and the other in January 1988. The General
Counsel alleges both conversations to contain coercive inter-
rogation of Beverly. As I view the incidents, particularly in
light of Beverly's cross-examination on the incidents it be-
comes clear that no interrogation took place. Not all union
conversations between supervisor and employee are violative.
In my view the Williams conversations with Beverly do not
constitute coercive interrogation and therefore do not violate
Section 8(a)(1) of the Act.Beverly's discharge on February 10, 1988, is alleged to bediscriminatory. The General Counsel presented evidence of
Beverly's union activity sufficient to satisfy the statutory re-
quirement. As previously found the Respondent had knowl-
edge of Beverly's union sentiments as early as September
1987. Contrary to Respondent's argument I do not conclude
that the union activity of Beverly is too remote or trivial to
be probative of the General Counsel's ease. The Union's or-
ganizational drive began in September 1987 and shortly
thereafter the Company began its campaign against the
Union including the statement to employees, ``that because
of some bad people the company had to give names and ad-
dresses of all employees to the Union.'' The Respondent
continued its campaign against the Union on a weekly and
sometimes daily basis up to the election on February 4.
There was no sterile period of time during which any past
campaign activity could become stale or separated from the
ultimate fact, the election. At one company meeting con-
ducted by Regional Administrator Taylor, he commented to
employees that he no longer trusted employees at Oak Knoll,
particularly the nursing assistants. Accordingly, I conclude
and find that Respondent's concentrated antiunion efforts
aimed at its employees through directed conversations be-
tween supervisors and employees and the many group meet-
ings of employees held by management to counter the
Union's organizing activity supplies the necessary animus to
support the General Counsel's case of discrimination. The
determination, however, does not end there. The record must
show there was a discriminatory motive behind the employ-
ees' discharge and without regard for whether all wouldagree with the Respondent's proffered reason for the dis-charge. I am mindful that the Board has held repeatedly that
if an employee provides the employer with sufficient cause
for termination by committing some act which, of itself,
could have resulted in discharge, the discharge cannot be
found discriminatory merely because the employee engaged
in union activity. That is to say, employees are not insulatedfrom discharge by their involvement in union activity. Here
the General Counsel has shown that Beverly engaged in
union activity known to Respondent and that Respondent had
the necessary animus against the Union to support its prima
facie case but I cannot infer that Beverly's union activity was
a motivating cause for her discharge. The events of February
10 are basically undisputed. Beverly does testify that clean-
ing bedsprings was never part of her job duties but in de-
scribing her functions as a housekeeper it is clear that bed-
springs were within her cleaning duties. Beverly's testimony
of her hurting back is instructive to any conclusions of
housekeepers' job duties. Other housekeeping employees as
well, testified to methods and means of cleaning bedsprings.
Even without the supporting testimony it would be difficult
to imagine a housekeeping function not including the clean-
ing of bedsprings at least weekly. Taken as whole, the record
evidence shows conclusively that Beverly, for reasons known
only to her, chose to defer the cleaning of the bedsprings to
someone else in spite of the risk involved. Barnes made it
clear to Beverly that she could not remain employed unless
she cleaned bedsprings and in fact gave her a final oppor-
tunity to save her employment. Beverly opted to assume the
risk and refused to clean the bedsprings as directed by
Barnes. As a result of her refusal she was discharged imme-
diately. I conclude and find that the discharge of Beverly
was precipitated by her ardent refusal to clean bedsprings as
part of her housekeeping duties and therefore was for good
cause. The General Counsel has failed to sustain his burden
of proving discrimination in the discharge of Beverly. Ac-
cordingly, I shall dismiss paragraph 7c of the amended com-
plaint and that portion of paragraph 8 relating to Beverly.Attorney Freese. The record evidence shows that in prepa-ration for trial Respondent's attorney interviewed employees
concerning the disputed events. The General Counsel's alle-
gation is based on the interview of housekeeper Bridges by
Attorney Freese. Although Bridges' testimony appears to
evince a failure of Attorney Freese to give her the required
safeguards and assurances of no reprisals prior to any interro-
gation, as a whole it falls short of such an indictment.
Bridges would not say for sure that Attorney Freese did not
express the voluntary nature of the interview or did not as-
sure her that no harm would come to her whatever decision
she made or answers she may give. Bridges confirmed Attor-
ney Freese's use of the written preliminary statement and her
written affidavit, both executed by Bridges with acknowl-
edgements. There is no evidence in the record that Attorney
Freese interrogated any employees concerning their union
sympathies or the union sympathies of other employees. In
sum, the General Counsel simply has not proven any viola-
tion as an outgrowth of Attorney Freese's interviews of em-
ployees. Paragraph 7a of the amended complaint will there-
fore be dismissed.Threats by Barnes. Paragraph 7b of the amended com-plaint deals with Barnes' Christmas party speech to employ-
ees and in some measure with the group meetings Barnes 674DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
held with all employees to express Respondent's views onthe Union and the upcoming election. Several employees tes-
tified about Barnes' speech at the Christmas party and the
content of the discussions at group meetings. It is clear from
the record evidence that Barnes used the Christmas party as
a platform to instill in the employees' minds the necessity for
cooperation in getting the facility ready for its annual state
inspection. The record does not contain any direct or implied
threats of discharge if employees selected the Union as their
collective-bargaining representative. Barnes did make several
references to loss of employment but his remarks were clear-
ly related to state sanctions that can and do sometimes result
from a poor inspection report. Barnes remarks to employees
about ``attitude'' were unrelated to the union organizational
drive and therefore not subject to further scrutiny.Of the seven odd witnesses who testified about the groupmeetings of employees conducted by Barnes, Taylor,
Turnipseed, and Estes only one recalled any statements made
that bordered on a threat to employees because of their union
sympathy. Witness Presswood testified that Barnes said the
Union would cause the employees to lose pay and their re-
sulting wage would be the Federal minimum. However, on
cross it became clear that the reference to a minimum wage
was explained as pay the employees' would be taking homeif union dues were deducted as usual. The statement by
Barnes falls short of a threat of reprisal and therefore will
not support the General Counsel's allegation of a violation.
There is no record evidence of any threats of discharge for
selecting the Union as a collective-bargaining representative.
Accordingly, paragraph 7b of the amended complaint is un-
supported by record evidence and will be dismissed.Interrogation: Jones, Estes, and TurnipseedJones. Respondent's planned and implemented antiunioncampaign admittedly included initiation of union conversa-
tions with employees to discourage union activity among em-
ployees and to discourage votes in favor of the Union. Direc-
tor of Nursing Sue Jones did as she was instructed albeit she
denied asking any employee she spoke to any questionsabout the Union or any questions of employees union sym-
pathies. Contrary to Jones' denial several employees credibly
testified that Jones did ask about union sympathies of em-
ployees. Gulley, a wholly credible witness and an employee
with an 11-year clean record of service stated that Jones
asked, ``what she thought about the union,'' and ``whether
other employees were prounion.'' Hand, an equally credible
witness testified, ``Jones said she had heard about the union
and asked Hand if she planned on joining the Union.'' Nor-
ris, who impressed me with her demeanor and genuine at-
tempt to recall the events, credibly testified that Jones asked,
``Ruby, what do you think about the Union?'' All the union
conversations were initiated by Jones, one on one, and were
extemporaneous while the employees were engaged in work
functions. Jones spoke to all employees, in all departments,
on both floors of the facility and testified she only stated her
opinions of unions. Given the structure of the Respondent's
antiunion campaign and Barnes' admitted purpose to evaluate
employees union sympathies to determine their receptiveness
to procompany comments I cannot accept Jones' version of
the events and I discredit her denial of any interrogation.
Staff meetings were held to school supervisors on the Com-
pany's antiunion campaign and undoubtedly as the campaignprogressed the supervisors and managers compared notes todetermine the relative success of the plan. Jones was the
highest level of supervision for all the nursing services staff,
having been recently promoted to director, and the only level
of supervision for the nursing assistants. She would therefore
have sole responsibility for successfully campaigning among
the nursing services employees on a daily basis. A responsi-bility that could only be realized, if she as Barnes, had sub-
stance from which she could evaluate employees' union sym-
pathies. Such substance would require more than simply stat-
ing opinions of unions to employees. Notwithstanding that
Barnes and Turnipseed may have instructed supervisors to
not ask employees how they felt about the Union or how
other employees felt about the Union, I conclude and find
that Jones did question employees about their union sym-
pathies and the union sympathies of other employees. Re-
spondent is bound by the statements of its supervisors par-
ticularly its department heads. Therefore, Jones' interrogation
of employees is violative of Section 8(a)(1) of the Act and
I so find.Estes. President Estes' participation in the Company'scampaign against the Union left him uncomfortable about the
housekeeping group. He individually expressed concern to
employee Bridges that two other housekeeping employees
had not voiced any commitment one way or the other. Estes
did not recall asking Bridges to talk to any of the employees
about the union situation. However, Bridges uncontroverted
and credible testimony is quite clear. Estes told Bridges that
he was sure she could convince the housekeepers to vote
``No'' for the Union and then asked Bridges, ``What do you
think about a Union.'' Bridges responded that she and her
husband did not need a union. Estes admittedly had formed
opinions about employee sentiments for the Union from re-
ports about comments made by employees. He likewise
formed an opinion about Bridges, who had expressed com-
pany sentiment previously, following his conversation about
the housekeepers. He not only felt comfortable that she could
help the Company in the campaign but enlisted her aide as
an observer for the election. The fact that Bridges had ex-
pressed company sentiments to management in the past does
not lessen the impact of Estes' interrogation. Bridges was put
in a position by Estes where she had to declare allegiance.
Section 7 of the Act gives employees the absolute right to
be free of any restraint, coercion, or interference in deciding
their sentiments for company or union. Rossmore House, 269NLRB 1176 (1984), cited by Respondent does not validate
interrogation between supervisor and employees but merely
establishes a basic test. Under all the circumstances, if inter-
rogation reasonably tends to restrain, coerce, or interfere with
employee rights, it is violative of the Act. Here, during a
union campaign of several months and as election time was
only days away, the corporate president, who otherwise is
unknown to employees, requires an employee to expose her
feelings for the Union. The employee is the most senior
housekeeper among 10 and lacking in sophistication one
could expect from skilled or technical employees on the pay-
roll. In my view the impact is obvious. President Estes re-
strained and coerced Bridges by interrogation of her union
sympathies in violation of Section 8(a)(1) of the Act, and I
so conclude and find.Turnipseed. The General Counsel alleges that Vice Presi-dent Turnipseed interrogated employees about union activi- 675ESTES NURSING FACILITY-OAK KNOLLties several days before the election. The record evidenceshows that Turnipseed participated in the employee meetings
and individual interviews during the Company's antiunion
campaign. He also conducted several individual interviews of
employees following the state inspection of the facility and
kept meager notes of each employee's responses. Gloria Bell,
a first floor nursing assistant, attended company campaign
meetings and was interviewed by Turnipseed following the
state inspection. During the campaign Bell kept a cryptic
diary of events she felt were important, however, she did not
record the full substance of any single incident. Bell testified
about Turnipseed's individual interview with her on January
22 dealing with the apparent sabotage occurring during the
state inspections. Bell recalled that Turnipseed told her that
she and other employees were under suspicion of patient ne-
glect because of the incidents surrounding the people dis-
charged. Bell also recalled that Turnipseed asked what her
feelings were about the Union. Bell responded to Turnipseed
that her feelings were personal and she had not said whether
she was for or against the Union. Respondent argues that
Turnipseed's notes do not contain any reference to the Union
during the interview nor do Bell's notes mention the Union
or any questions concerning the Union. The failure of
Turnipseed's notes to disclose a discussion about the Union
I do not find probative or helpful. The failure of Bell's notes
to reflect the question about the Union, particularly since
Bell's sensitivity to the subject is personal, I do find helpful.
Obviously Bell is confused about meetings or interviews but
considering the numbers of meetings held with employees
about the Union, any confusion is understandable. Bell's
confusion, however, limits the General Counsel's proof of
the interrogation by Turnipseed. If the evidence does not
support interrogation on or about February 1, 1988, then the
allegations must fall. I cannot find from Bell's testimony that
interrogation as alleged took place. I do conclude and findthat Turnipseed did not engage in coercive interrogation dur-
ing the one-on-one interview with Bell on January 22, 1988,
and therefore that portion of paragraph 7 of the General
Counsel's complaint dealing with Turnipseed will be dis-
missed.Discharge of Eight Nursing AssistantsThe record evidence evinces 11 nursing assistants workthe day shift (7 a.m. to 3 p.m.) on the second floor. Of the
11 nursing assistants, 8 were discharged immediately fol-
lowing the state inspection. The eight were Ruby Norris,
Mary Moore, Cathy Gulley, Jessie Warren, Bessie Sanders,
Mary Presswood, Jessica Hand, and Mattie Sanders (no rela-
tion to Bessie).The record evidence also shows that Moore, Presswood,Bessie Sanders, and Warren signed union cards and attended
union meetings. In addition Bessie Sanders was one of the
employees present on the front porch with Ruby Norris when
the Union handbilled the facility. Cathy Gulley although not
on the porch took a handbill from the union representative
as she drove out the driveway. Mattie Sanders, Gulley, and
Hand did not sign a union card or attend union meetings, but
they did express union sentiments at company meetings and
aligned themselves with the other five nursing assistants who
did engage in union activity. The evidence is clear that the
eight discharged nursing assistants were vocal during the
Company's antiunion meetings and complained of basicwage, vacation, and other benefits discrepancies. Barnes' tes-timony that other employees complained to management dur-
ing the meetings is nothing more than an unsupported self-
serving attempt to enlarge the pool of complaining employ-
ees beyond the eight nursing assistants on the second floor.Management admittedly engaged in colloquies with the eight
nursing assistants during the Company's antiunion meetings
and I find it instructive that Barnes after only one such meet-
ing labeled the ``8'' nursing assistants (day shift, second
floor) as the only employees beyond reach of the Company's
campaign propaganda and therefore did not include them in
any of the subsequent meetings. Contrary to Respondent's ar-
gument in brief and Estes' testimony that the nursing assist-
ants on the second floor were not treated differently than
other employees during the Company's campaign meetings,
I conclude and find that 8 of the 11 day shift nursing assist-
ants on the second floor were considered by management to
be hard core union sympathizers incapable of change and on
whom campaign rhetoric would be wasted. Where, as here,
management is convinced that a group of employees are
prounion it is inconsequential that not all employees in the
group may have engaged in actual union activity. My conclu-
sion that only 8 of the 11 nursing assistants made up the dis-
sident faction is further supported by the fact that when the
discharges occurred Barnes specifically excluded the 3 re-
maining second floor nursing assistants from consideration
for discipline, notwithstanding, his expressed explanation to
the group of 8 about to be discharged, ``the good would have
to suffer with the bad.'' The General Counsel has thus satis-
fied his burden of showing the existence of union activity by
the alleged discriminatees and Respondent's knowledge of
their union activity.My previous finding of Respondent's animus applies withmore than equal vigor to the discharges of the nursing assist-
ants, when one considers that Barnes identified the very
discriminatees as intractably prounion as a result of his
antiunion campaign meetings with employees. Moreover,
Barnes' appraisal of the nursing assistants' sympathies was
extant throughout the entire circumstances culminating in the
discharges. I, accordingly, conclude and find that Respondent
has manifested sufficient general bias and hostility toward
employees engaging in union activity to support the General
Counsel's prima facie case of discrimination against the day-
shift nursing assistants on the second floor.What remains is the determination of whether the unionactivity of the day-shift nursing assistants on the second floor
was a consideration in management's decision to discharge.
If the discharges were motivated by antiunion design they are
violative of the Act even though the employees may have
performed misdeeds warranting termination. However, even
a finding that the nursing assistants were not discharged for
cause would not establish a violation of Section 8(a)(3) as
alleged. The true motivation must be found and more often
than not the finding is based on inferences.The record evidence clearly establishes that Respondent'sintent was to attempt to persuade employees to vote ``no''
right up to the election and Respondent admittedly met with
employees as often as possible up to the election. It is just
as clear that once the second floor nursing assistants were
eliminated from Respondent's rotational employee meetings
they remained so. Testimony of Estes, Taylor, and
Turnipseed to the contrary I do not credit, because it was 676DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
couched in speculative or general terms whereas Barnes' tes-timony of his evaluation of the receptiveness of the subject
nursing assistants was specific and concise. There is no evi-
dence in the record to suggest that Barnes changed his mind
about their status. Thus there remained a continuing coinci-
dence of union activity of the second floor nursing assistants
up to the time of their discharge.The record also shows a degree of disparity of treatmentbetween the eight nursing assistants discharged and the three
nursing assistants not receiving any discipline. All worked
the day shift on the second floor with identical duties. There
is nothing in the record to explain the separation. The only
references to the other three nursing assistants were in testi-
mony that several nursing assistants from the second floor
day shift did continue attending the joint meetings of em-
ployees after Barnes had decided to discontinue including the
eight and in testimony that when Barnes instructed the
charge nurse to assemble the second floor nursing assistants
responsible for the bulb discrepancies he specifically pre-
cluded the other three from participation without explanation.
Further, the distinction cannot be found in any analysis of
nursing assistants responsibility for certain rooms where
bulbs ostensibly were missing. Several of the discharged
nursing assistants were never identified as having bulbs miss-
ing from their rooms or bulbs were missing on days they
were not working. Barnes did not explain the wholesale in-
clusion of the eight nursing assistants in the group to be dis-
charged other than his choices of personal interviews during
his investigation into the matter. It is not inconsequential that
Barnes did not interview the other three nursing assistants.
The inescapable conclusion is that Barnes arbitrarily decided
that the culpable nursing assistants were only those eight
who had expressed union sympathy and protested the exist-
ing working conditions during the campaign and prior to the
union election. In my view, Barnes' selection process was
subjectively unlawful.Respondent argues that the investigation into the missingbulbs was as thorough as could be expected under the cir-
cumstances albeit nursing assistant Presswood was not ques-
tioned about any missing call-light bulbs at any time. Appar-
ently the circumstances relied on by the Respondent is the
state inspection and the union election. Although Barnes at
one point in his testimony stated that the discharges were not
based on any discrepancies found during the state inspection,
the state exit interview, or the written state report which
issued several weeks after the discharges, he later stated that
the discharges were based on the ``sabotage'' effected by
persons unknown to make the home fail the state inspection.
Taylor and Turnipseed also made statements to employees
linking the ``8'' nursing assistants, call-light bulbs, and the
state inspection. Barnes, however, in his investigation fo-
cused on both missing bulbs and missing patient records and
told the employees he spoke to that someone if not all would
lose their jobs over the missing bulbs and/or the failure of
nursing assistants to report bulbs missing. The missing pa-
tient records clearly predated the state inspection and dis-
charges by several weeks or several months and were not
disclosed by the state inspectors. Barnes testified that if the
State had found the records missing the home would have
been cited for the omission. Barnes did maintain in his testi-
mony that the missing patient records were not considered by
management in effectuating the discharges. Barnes reportedthe missing bulbs to Taylor and Turnipseed. Turnipseed dur-ing his investigation of the missing bulbs told employees he
spoke to that a portion of the bad report received from the
State was the missing bulbs and someone was going to lose
their job over the missing bulbs. Taylor investigated at leastone day-shift second floor nursing assistant in an attempt to
learn something about the missing bulbs. Only one em-
ployee, nursing assistant Hand, knew that bulbs were missing
in her assigned rooms. In response to why she did not log
or report the missing bulbs she told Barnes that Vickery was
working in all the rooms during the inspection and she
thought that Vickery was in the process of replacing old or
damaged bulbs at that time. No other nursing assistant knew
that bulbs were missing from their rooms during the inspec-
tion and told Barnes, Taylor, and Turnipseed they had no
knowledge of missing bulbs. In fact several of the ``8'' nurs-
ing assistants did not experience missing bulbs in their as-
signed rooms.Management's investigation was limited to the personalinterviews of the nursing assistants because they had the re-
sponsibility to report the missing bulbs. Management's con-
clusion that the eight day-shift second floor nursing assistants
would be disciplined was based on the failure of any nursing
assistant to report the missing bulbs. Apparently the conclu-
sion was also based in part on room responsibility because
Barnes stated that the east wing nursing assistant, Norris,
was included for discipline because a bulb was missing in
her room, No. 41. Barnes did not explain the failure of Re-
spondent to acknowledge that a nursing assistant could only
be accountable for patient services on days they actually
worked. Several of the accused nursing assistants did not
work on days bulbs were supposed to be missing. The exclu-
sion of the other three nursing assistants from discipline was
not explained on any basis: number of missing bulbs in their
rooms; absence or presence of reports of missing bulbs or
work schedules during the inspection. The dietary employees
were excluded from discipline because their work functions
do not normally place them in the halls. The first floor nurs-
ing assistants were excluded from discipline because no
bulbs were missing on the first floor. Housekeeping employ-
ees were excluded from discipline because they were cooper-
ative and within their job functions have no responsibility for
the bulbs. The only record evidence evincing housekeeping's
cooperation is that related to Estes' successful attempt to so-
licit housekeeper Bridges' aid to ensure that all housekeepers
vote no in the election.Management chose termination for the eight nursing assist-ants to make sure everybody else realized that Respondent
was not going to tolerate that kind of activity in the nursing
facility. Although Barnes stated that the discharges were not
a result of the State's findings but rather the result of the fa-
cility's file and findings he explained the abruptness of the
discipline by alluding to the home's 30-day correction period
for inspection discrepancies. Barnes added that it was a pa-
tient-quality decision since lives of patients were placed in
jeopardy by the missing call-light bulbs. To implement his
patient-quality decision Barnes told the discharged employees
that their employment record with Respondent would reflect
a discharge for patient abuse and for neglect which would
make finding another job difficult.As noted earlier not all ``8'' nursing assistants were citedby Barnes for missing bulbs in their assigned rooms there- 677ESTES NURSING FACILITY-OAK KNOLLfore room responsibility is substantively incomplete as abasis for discipline. Only one of the eight (Hand) had knowl-
edge that bulbs were missing in her rooms and did not file
a report because she assumed that Vickery, who was at the
time working in all the rooms, was in the process of replac-
ing worn and damaged bulbs. The record shows that
Vickery's assignment during the state inspection was to re-
pair and replace in an effort to minimize violations. Assum-
ing that Respondent acted properly by selecting Hand for
discipline because of her failure to report missing bulbs, she
is only one of eight to fit that mold. The other seven nursingassistants credibly denied any knowledge of missing bulbs in
their rooms during Respondent's investigation and thereby do
not run afoul of the reporting rule. Additionally, Respondent
accepted their denials without further investigation. Such a
ratio among nursing assistants raises questions regarding the
missing bulbs. If in fact bulbs were missing during the crit-
ical time of the state inspection why were the nursing assist-
ants not confronted with the omission at that time? Appar-
ently, Vickery had an abundance of time to perform his re-
pair and replace functions because he successfully replaced
all bulbs and had time to make a secret report to Barnes of
missing bulbs. If in fact bulbs were missing during the crit-
ical time of the state inspection why were they overlooked
or missed by the state inspection team? The state report
showed six call-light bulbs not functioning in several rooms
duplicated by Vickery's report to Barnes of missing bulbs
and two call-light bulbs not accessible in two rooms unre-
lated to Vickery's report to Barnes. Vickery's testimony of
his presence with the state inspection team when several
missing bulbs were encountered, I do not credit. His testi-
mony on that point goes against all reason. The state inspec-
tor showed concern in her report for nonfunctioning call-light
bulbs which would represent a lesser infraction than a miss-
ing call-light bulb. I think it incredulous that the greater of
the two infractions would be passed over particularly if three
missing bulbs in succession had been observed. Further,
based on the specifics found in the state report in detailing
infractions I do not credit Barnes' interpretation that non-
function call-lights includes those with missing bulbs. The
record evidence of the inspection detailed a nonfunctioning
call-light which did not include any missing parts. In addi-
tion Barnes, at another part of his testimony, stated that if
the state inspectors had found patient records missing the re-port would have cited the home for missing patient records.Logic would dictate that the state inspectors would likewise
cite the home specifically for missing call-light bulbs. Thereis uncontroverted evidence in the record to show that call-
light bulbs and entire call-light units are from time to time
disconnected and on occasion used by patients as something
other than a medical signal. In addition the defined use of
a call-light is not limited to medical emergencies in that pa-
tients signal for drinks, snacks, and a myriad of other non-
medical needs with their call-lights. Further, many of the sec-
ond floor patients are bedridden and physically incapable of
using a call-light. As Barnes testified the home relies on
roommates to signal the nurses when a physically impaired
patient may need assistance. Maintenanceman Vickery's lax
schedule of repairing items in the nurse's station log would
contribute to those time periods during which call-lights do
not function as they are designed. In the last analysis, the
record evidence does not support Respondent's contentionthat nonfunctioning call-lights present a life-threatening situa-tion to patients on the second floor. There is no record evi-
dence to show that patients' lives were placed in jeopardy by
missing call-light bulbs or indeed that a second floor pa-
tient's life could be placed in jeopardy by a missing call-light
bulb. There is evidence to show that a call-light in need of
repair for a 2-month period was not considered a life-threat-
ening situation for the patient. Respondent's policies respect-
ing daily maintenance and patient care as reflected in this
record are more subject to a patient-quality inquiry than the
call-light bulbs. The state inspection was concentrated and
the home was cited for many violations dealing with patient
care. The violations ranged from failure to treat patients with
respect to negligent medical treatment in real life-threatening
situations. In addition many citations stemmed from the fail-
ure to follow standard medical practices of administering
aide and lack of systematic dispensing of drugs including se-
curity and safe keeping of drugs inventory and critical fol-
lowup on patients receiving drugs. Barnes' so-called patient-
quality decision to discharge the ``8'' nursing assistants for
call-light bulb irregularities pales by comparison. In short, I
see no reason to place any more importance on call-lights or
quality patient care than that shown by Respondent prior to
the discharges. In my view Respondent seized on the state
inspection and limited call-light irregularities to rid itself of
its most prounion employees immediately before the union
election. Respondent's discipline was precipitous without ap-
parent reason. If the discipline was linked to the inspection
there was a 30-day period in which Respondent could act
and report to the State. If the discipline was not linked to
the inspection and as Barnes stated, the employees were dis-
ciplined based on an independent investigation, there is no
need to expedite action against the employees. Indeed, there
was time for a more thorough investigation. Barnes' admitted
purpose in selecting discharge as discipline was to show theremaining employees that certain activity would not be toler-
ated by management. The message was heard loud and clear
by the employees. Accordingly, I conclude and find that the
Respondent discriminatorily discharged the ``8'' nursing as-
sistants in violation of Section 8(a)(1) and (3) of the Act.IV. THECHALLENGES
The Regional Director for Region 10 consolidated thechallenges to ballots in Case 10±RC±13604 with the instant
unfair labor practice cases. Of the 10 ballots challenged 8
were nursing assistants discharged before the election. Re-
spondent's discipline was precipitous without apparent rea-
son. If the discipline was linked to the inspection there was
a 30-day period in which Respondent could act and report
to the State. If the discipline was not linked to the inspection
and as Barnes stated, the employees were disciplined based
on an independent investigation, there is no need to expedite
action against the employees. Indeed, there was time for a
more thorough investigation. Having found the discharges of
the 8 nursing assistants to be discriminatorily motivated they
are therefore eligible to vote in any union election. Accord-
ingly, the challenges to their ballot are overruled.The remaining two challenges are to ballots cast by em-ployees Nelson James and Michael Waites pursuant to the
Regional Director's Decision and Direction of Election. One
employee is a part-time painter and the other is a full-time
yardman. The stipulated unit is: All full-time and regular 678DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4See generally Isis Plumbing Co., 138 NLRB 716 (1962).5If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.6If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''part-time service and maintenance employees employed bythe Employer at its Oak Knoll facility in Birmingham, Ala-
bama. Including nurses aides, housekeeping employees, laun-
dry employees, dietary employees, maintenance employees,
receptionist, medical records employees, and activities direc-
tors, excluding licensed practical nurses and all other tech-
nical employees, registered nurses, and all other professional
employees, guards, and supervisors as defined in Section
2(11) of the Act.The record evidence shows that part-time employees whoworked less than 32 hours per week and therefore did not
receive any employees' benefits were nonetheless placed on
the election eligibility list for the election.Painter: The painter only works on an oncall basis withno evidence in record to show the frequency of employment.
In my view the lack of evidence to evince regularity is in-
structive that the painter's employment is irregular. Thus the
painter's employment does not fall within the described unit.
The cases cited by Respondent in brief, Barnert MemorialHospital Center, 217 NLRB 775 (1975), and St. Elizabeth'sHospital of Boston, 220 NLRB 325 (1975), turn on the regu-larly scheduled employment of the part-time employees andthe fact that they perform the same work as full-time em-
ployees. Neither basis applies to the painter in the instant
case. Accordingly, the challenge to the ballot of the part-time
painter is sustained.Yardman: The record evidence shows that the yardmanworks 1 day each week at each of the four facilities within
the Northport Health Services group, including Oak Knoll.
His employment is full time and he receives the same bene-
fits as other employees. Clearly the yardman is a full-time
employee as defined in the stipulated unit description. Albeit
he works at all four facilities he is carried on the Oak Knoll
payroll and for that reason is more appropriately included
with Oak Knoll employees described unit. The challenge to
the ballot of the yardman is therefore overruled.CONCLUSIONSOF
LAW1. Respondent, by interrogating employees about theirunion activities and sympathies, has violated Section 8(a)(1)
of the Act.2. Respondent, by discharging its employees, Ruby Norris,Mary Moore, Cathy Gulley, Jesse Warren, Bessie Sanders,
Mary Presswood, Mattie Sanders, and Jessica Hand because
of their union activities and sympathies, has violated Section
8(a)(1) and (3) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4. The complaint allegations of interrogation by VicePresident of Operations Turnipseed, Respondent's attorney,
Freese, and Supervisor of Housekeeping Williams; the com-
plaint allegation of threats by Administrator Barnes, and the
complaint allegation of discriminatory discharge of employee
Donna Beverly were not sustained by the General Counsel.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-
spondent to cease and desist therefrom and to take certain af-
firmative action designed to effectuate the policies of the
Act.The Respondent having discriminatorily discharged RubyNorris, Mary Moore, Cathy Gulley, Jesse Warren, Bessie
Sanders, Mary Presswood, Mattie Sanders, and Jessica Hand,
it must offer them full reinstatement to their former positions
or, if those positions no longer exist, to substantially equiva-
lent positions, with backpay computed on a quarterly basis
and interest thereon to be computed in the manner prescribed
in F.W. Woolworth Co
., 90 NLRB 289 (1950), and NewHorizons for the Retarded, 283 NLRB 1173 (1987),4fromthe date of discharge, to the date of proper offer of reinstate-
ment.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended5ORDERThe Respondent, Northport Health Services, Inc. d/b/aEstes Nursing Facility-Oak Knoll, Birmingham, Alabama, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Interrogating employees about their union activities andsympathies.(b) Discharging employees because they engage in unionactivities or form union sympathies.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Ruby Norris, Mary Moore, Cathy Gulley, JesseWarren, Bessie Sanders, Mary Presswood, Mattie Sanders,
and Jessica Hand immediate and full reinstatement to the
jobs from which they were discharged on January 22, 23,
and 24, 1988, or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their seniority
or other rights and privileges, and make them whole for any
earnings they lost, plus interest, as outlined in the remedy
section of this decision.(b) Remove from its files any references to the dischargesof Ruby Norris, Mary Moore, Cathy Gulley, Jesse Warren,
Bessie Sanders, Mary Presswood, Mattie Sanders, and Jessica
Hand and notify them in writing that this has been done and
that evidence of this unlawful termination will not be used
as a basis for future personnel action against them.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its four facilities in Birmingham, Alabama,copies of the attached notice marked ``Appendix.''6Copiesof the notice, on forms provided by the Regional Director for
Region 10, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days 679ESTES NURSING FACILITY-OAK KNOLLin conspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.ITISALSOORDERED
that the complaint be dismissed inso-far as it alleges violations of the Act not specifically found.ITISFURTHERORDERED
that Case 10±RC±13604 be re-manded to the Regional Director with the direction, to open
and count the ballots of Ruby Norris, Mary Moore, Cathy
Gulley, Jesse Warren, Bessie Sanders, Mary Presswood,
Mattie Sanders, Jessica Hand, and the yardman, to prepare
a revised tally and to issue the appropriate certification.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
interrogate our employees about their unionactivities or union sympathies.WEWILLNOT
discharge our employees because they en-gage in union activities or form union sympathies.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer Ruby Norris, Mary Moore, Cathy Gulley,Jesse Warren, Bessie Sanders, Mary Presswood, Mattie Sand-
ers, and Jessica Hand immediate and full reinstatement to the
job from which they were discharged on January 22, 23, and
24, 1988, or, if those jobs no longer exist, to substantially
equivalent positions, without prejudice to their seniority or
other rights and privileges, and WEWILL
make them wholefor any loss of earnings and other benefits resulting from
their unlawful discharges, less any net interim earnings, plus
interest.WEWILL
notify Ruby Norris, Mary Moore, Cathy Gulley,Jesse Warren, Bessie Sanders, Mary Presswood, Mattie Sand-
ers, and Jessica Hand that we have removed from our files
any reference to their discharges and that the discharges will
not be used against them in any way.NORTHPORTHEALTHSERVICES, INC. D/B/AESTESNURSINGFACILITY-OAKKNOLL